Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 1 of 67               PageID #: 1421



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


ROLIN CONSTRUCTION, INC.,                 :

       Plaintiff,                         :

vs.                                       :      CA 18-0032-MU

WIND CLAN CONSTRUCTION                    :
COMPANY, INC.,
                                          :
       Defendant.



                        MEMORANDUM OPINION AND ORDER

       This matter came on for a bench trial before the undersigned on October 30-

November 1, 2019. Upon consideration of the agreed facts set forth by the parties in

their revised final pretrial document (see Doc. 59, at 2, 3 & 5), the testimony offered by

the witnesses during the bench trial, the exhibits admitted without objection (see T.T.

27-28 & 719; compare id. with Doc. 70 (Defendant’s submission of additional trial

exhibits)), and deposition excerpts admitted without objection (T.T. 308 (admission of

Plaintiff’s Exhibits 125 & 126 (Curtis Dorsey, Tara Peaden deposition excerpts);

compare T.T. 872 (defense counsel’s reminder to the court that he would submit

deposition excerpts) with Doc. 70, Attached Deposition Excerpts of Kenneth (“Bear”)

Dorsey and James Babin)), the Court enters this memorandum opinion and order

pursuant to 28 U.S.C. § 636(c), Fed.R.Civ.P. 73, and S.D. Ala. GenLR 73(c) & (d).
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 2 of 67                        PageID #: 1422



                                       FINDINGS OF FACT

       Plaintiff Rolin Construction, Inc. (“Rolin”) is a general contractor who secured a

contract with the Poarch Band of Creek Indians to construct a Child and Youth

Development Center (“CYDC”) on tribal lands in Atmore, Alabama. (Compare T. T. 32 &

34-35 with Plaintiff’s Trial Exhibit 5 (contract between Rolin and the Poarch Band of

Creek Indians)).1 Wind Clan Construction Company, Inc. (“Wind Clan”), a Florida-based

subcontractor, entered into a subcontract with Rolin, on February 13, 2017, to perform

the interior and exterior framing work on the CYDC project. (Compare T.T. 36 & 37

(“Wind Clan had all exterior metal stud framing; external sheathing; the vapor barrier on

the building; the exterior Hardie system [i.e., fiber cement siding]; all interior framing;

drywall; finishing; acoustical ceilings; and sound acoustical panels.”) with Plaintiff’s Trial

Exhibit 32 (subcontract agreement and rider to subcontract agreement executed by

Wind Clan on February 13, 2017)).2 The negotiated subcontract agreement (T.T. 337),

with agreed-upon changes contained in the rider (T.T. 47-48, Plaintiff’s Trial Exhibit

32)), reads, in relevant measure, as follows:

       Article One: SCOPE OF WORK

               The work to be performed by SUBCONTRACTOR under the terms
       of this agreement consist of furnishing all supervision, labor, materials,
       tools, implements, equipment, permits, fees, lifting and hoisting devices,
       scaffolding, etc. to do all of the work identified in the Scope of Work
       attached to this agreement as “Attachment A”. The work to be performed
       by SUBCONTRACTOR includes the work specifically set forth in
       Attachment A to this agreement, all Drawings, Specifications, Addendums,

       1
               Hartford Fire Insurance Company (“Hartford”) was Rolin’s surety for the project.
       2
                The Tribal Employment Rights Ordinance (“TERO”) granted advantages to tribal-
member-owned businesses/contractors, like Rolin and Wind Clan, with respect to “employment
with the tribe or construction projects within the tribe or providing projects to the tribe.” (T.T. 38;
see also T.T. 483).



                                                   2
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 3 of 67            PageID #: 1423



      Special Requirements, [] as well as any and all other work reasonably
      inferable from the Contract Documents, including this Subcontract
      Agreement (the “work”).

                                 .      .       .

      Article Three: PROSECUTION OF WORK

             Time is of the essence for this Subcontract Agreement.
      SUBCONTRACTOR agrees to begin its Work when notified by the
      CONTRACTOR and will carry forward and complete its Work as rapidly as
      the CONTRACTOR may judge that the progress of the Work will permit,
      and so that SUBCONTRACTOR’s Work will not cause delay in the
      progress of OWNER’s or CONTRACTOR’s Work or other parts of the
      work carried on by other subcontractors, and so that CONTRACTOR’s
      Work can be completed with[in] the time period required by the Prime
      Contract. SUBCONTRACTOR agrees that development of the schedule
      for construction[,] including the assignment of the duration of various
      portions of SUBCONTRACTOR’s Work, shall be done as CONTRACTOR
      may determine. CONTRACTOR may, from time to time, provide written
      and/or verbal instructions to SUBCONTRACTOR conveying the
      requirements of the schedule. CONTRACTOR may, from time to time,
      modify the required duration, sequencing, phasing or other scheduling
      requirements of the Project as required to meet the time requirements of
      the Prime Contract. SUBCONTRACTOR recognizes that changes will be
      made in the schedule and agrees to perform its Work as set forth in any
      such schedule as it may be modified from time to time, and agrees that
      the Subcontract price provided in Article 4 below includes all costs for
      such contingencies. At the request of CONTRACTOR,
      SUBCONTRACTOR shall provide a schedule of its work under this
      Subcontract showing timely completion and shall be diligent in executing
      his/her work to ensure performance of the work at a level acceptable to
      CONTRACTOR and/or OWNER.

                                 .      .       .

              SUBCONTRACTOR shall be liable to CONTRACTOR for any and
      all actual damages incurred by the CONTRACTOR as a result of the
      SUBCONTRACTOR’s default or breach of any provision of this
      Subcontract, including, but not limited to, actual damages caused by
      SUBCONTRACTOR’s delay. Actual damages shall include, but not be
      limited to, any liquidated damages, litigation expenses and attorney’s fees,
      incurred by the CONTRACTOR as a result of SUBCONTRACTOR’s
      default, breach or delay.

      Article Four: PAYMENT



                                            3
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 4 of 67                   PageID #: 1424



              In consideration of the complete and timely performance of all work
       under this Subcontract Agreement, CONTRACTOR shall pay to
       SUBCONTRACTOR the sum of:

                  Two Million Ninety Eight Thousand Two Hundred
       Seventy Seven & 00/100 ($2,098,277)3

                                     .      .       .

              Payment shall be made as stated above as the work progresses
       unless SUBCONTRACTOR is in default. . . . If Subcontractor owes any
       money to the Contractor as a result of any other project, Contractor has
       the option, but not the obligation, to deduct the amount owed as a result of
       these other projects from monies which are owed or are to become owed
       to the Subcontractor on this project.

                                     .      .       .

       In the event SUBCONTRACTOR declines to endorse any check made
       payable jointly to SUBCONTRACTOR and any of his subcontractors or
       suppliers, CONTRACTOR may make payment directly to the
       subcontractor or supplier to whom CONTRACTOR has determined
       payment is owed by SUBCONTRACTOR. Any direct payment . . . will be
       back-charged to SUBCONTRACTOR.

                                     .      .       .

       Article Ten: TERMINATION

               If SUBCONTRACTOR at any time shall refuse or neglect to supply
       sufficient, properly skilled workers, or materials, or equipment of the
       proper quality and quantity, or fail in any respect to prosecute the work
       with promptness and diligence or to maintain the schedule of work, or
       cause by any action or omission the stoppage or interference of work of
       CONTRACTOR or any other subcontractor or fail in the performance of
       any of the covenants contained in this Subcontract Agreement, or be
       unable to meet its debts as they mature, CONTRACTOR may at its option
       and at any time after serving 48 hour[s] notice of such default, and should
       SUBCONTRACTOR not cure such default within 48 hours,




       3
                This contract was a lump sum contract and when a subcontractor enters into a
lump sum contract, it assumes the risk of not being able to do the job for the agreed contract
price. (T.T. 848).



                                                4
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 5 of 67                  PageID #: 1425



       CONTRACTOR may4 terminate this Subcontract Agreement by delivering
       written notice of termination to SUBCONTRACTOR. Thereafter,
       CONTRACTOR may take possession of the plant and work, materials,
       tools, appliances, and equipment of SUBCONTRACTOR at the project
       site, and through itself or others provide labor, equipment and materials to
       prosecute SUBCONTRACTOR’s work on such terms and conditions as
       shall be deemed necessary, and shall deduct the cost thereof, including all
       charges, expenses, losses, costs, damages, and attorney’s fees incurred
       as a result of SUBCONTRACTOR’s failure to perform from any money
       due or thereafter to become due to SUBCONTRACTOR. If
       CONTRACTOR so terminates this Subcontract Agreement,
       SUBCONTRACTOR shall not be entitled to any further payment under this
       agreement until SUBCONTRACTOR’s work has been completed and
       accepted by OWNER and payment has been received by CONTRACTOR
       from OWNER with respect thereto. In the event that the unpaid balance
       due exceeds CONTRACTOR’s cost of completion, the difference shall be
       paid to the SUBCONTRACTOR; but if such expense exceeds the balance
       due, SUBCONTRACTOR agrees to promptly pay the difference to the
       CONTRACTOR.

               CONTRACTOR may, at any time, by written notice to
       SUBCONTRACTOR, terminate (without prejudice to any other right or
       remedy of CONTRACTOR) the whole or any portion of this Subcontract
       without cause whenever CONTRACTOR determines that such termination
       is in the best interests of CONTRACTOR and/or OWNER looking to the
       integrity of the overall project. Any such termination shall be affected by
       delivery to SUBCONTRACTOR of a Notice of Termination for
       Convenience, specifying the extent to which the performance of the work
       under the Subcontract is terminated, and the date upon which such
       termination becomes effective. Unless otherwise stated in the Notice of
       Termination for Convenience, SUBCONTRACTOR will cease all on-site
       construction, if any, with regard to the portion (or all as the case may be)
       of the Subcontract that is terminated, upon the receipt of such written
       notice. SUBTRACTOR shall (1) cause such steps to be taken as
       necessary to protect the Work in place, material, and equipment; (2)
       assign such of its purchase orders to CONTRACTOR as CONTRACTOR
       may direct; (3) notify all subcontractors of the order to stop operations and
       cancel or assign such sub[-]subcontracts to CONTRACTOR as directed
       by CONTRACTOR; (4) cooperate in every way to minimize the cost to
       CONTRACTOR in stopping and securing the Work or transferring said
       Work and documentation to another subcontractor if so directed by
       CONTRACTOR; (5) transfer title to all work, services, uncompleted work,
       supplies, or any other material produced or services performed or

       4
              This language is highlighted only to show the parties agreed to a change to the
language in the Rider to the Subcontract Agreement.



                                               5
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 6 of 67              PageID #: 1426



       acquired for the Work terminated as CONTRACTOR may direct; (6)
       transfer any plans, drawing[s], information and the like (completed or not)
       as CONTRACTOR may direct; and (7) complete performance of any Work
       not terminated.

              If CONTRACTOR terminates the whole or any portion of this
       Subcontract Agreement for convenience, SUBCONTRACTOR will be
       compensated only for the acceptable Work performed to the date of
       termination as a percent of all of the Work required by this Subcontract
       multiplied by the Subcontract price specified in Article 4 above, less any
       payments therefore made to SUBCONTRACTOR by CONTRACTOR on
       account thereof and less any other amounts chargeable to the
       SUBCONTRACTOR pursuant to this Subcontract. SUBCONTRACTOR
       acknowledges, however, that no payment, partial or final shall be due or
       owed to the SUBCONTRACTOR from CONTRACTOR or
       CONTRACTOR’s surety unless and until, as a condition precedent,
       CONTRACTOR receives payment for SUBCONTRACTOR’s Work from
       the Owner. In no event shall the total sums paid to SUBCONTRACTOR
       exceed the Subcontract price.

              In the event any exercise by CONTRACTOR of its remedies under
       this Subcontract Agreement shall be determined to have been wrongful,
       such exercise shall be deemed a termination for the convenience of the
       CONTRACTOR under this Article.

(Plaintiff’s Trial Exhibit 32).

        Baseline Consultants generated its first iteration of the CYDC construction

schedule (see Plaintiff’s Trial Exhibit 2) on October 11, 2016. This version of the

schedule showed Rolin broke ground during the last quarter of 2016. The project

thereafter suffered rain delays, particularly during December and the first week in

January (compare Plaintiff’s Trial Exhibit 3 with Defendant’s Trial Exhibit 146), and

delays due to owner issues (see Doc. 70, Deposition of James “Todd” Babin, at 8-9). By

the time Baseline generated its next version, a January 25, 2017 Schedule, foundational

construction was underway. (Compare T.T. 66-67 with Plaintiff’s Trial Exhibit 3). Based

on testimony from Rolin’s crew on the ground at the site, the CYDC “job was a tough

job,” (Deposition of James “Todd” Babin, at 34), and according to Tony Wright, the



                                             6
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 7 of 67               PageID #: 1427



CYDC building was the most complicated building he had ever encountered. (T.T. 616-

17; see also T.T. 171 & 624 (testimony that the project as a whole and the mockup, in

particular, was different and difficult because of the 149-mile-per-hour wind load

requirement)).

       Wind Clan mobilized onsite to start work on the mockup wall, a standalone model

of the exterior and interior of the building, during the week of January 16, 2017

(compare T.T. 68, 71 & 248 with Plaintiff’s Trial Exhibit 23). Construction could not

begin on the exterior wall until the architect approved the mockup, and Wind Clan

experienced numerous quality control issues with the mockup wall from the early

stages. (T.T. 249; see also T.T. 249-51). Baseline’s January 25, 2017 schedule called

for Wind Clan to begin the exterior metal stud work on February 23, 2017, with a

completion date for that work of March 15, 2017 (compare T.T. 68 & 165 with Plaintiff’s

Trial Exhibit 3). Wind Clan experienced delays and failures on the delivery of correct

materials (see Plaintiff’s Trial Exhibit 63), which prevented timely exterior metal stud

work (see Plaintiff’s Trial Exhibit 35).

       Wind Clan also experienced supervision issues on the CYDC project. Andy

Reinhart was not ready to be project manager of the CYDC metal stud project (see

Plaintiff’s Trial Exhibit 126, Deposition of Tara Peaden, at 53 & 56; compare id. with T.T.

345 & 348 (Cliff Dorsey’s testimony that Reinhart could do the job with the support of

TK)) and only ended up in that spot because Wind Clan prioritized the OWA project

over the CYDC project (see Peaden depo., at 59; compare id. with T.T. 514-15

(Stephanie Rolin’s testimony that Peaden communicated to her that Wind Clan was

stretched too thin because of the OWA project)). And while there is evidence in the




                                             7
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 8 of 67                  PageID #: 1428



record that Rolin’s superintendent, Todd Babin, at times improperly ignored Wind Clan

managers and micromanaged Wind Clan’s workers (see T.T. 393-94, 420 & 594)),

which led to construction mistakes (see, e.g., id. at 594-97 (without speaking with the

window subcontractor, Babin directed Wind Clan employees to install window framing

that was too large for the windows)), the evidence also reflects that Babin took these

steps because the supervisors Wind Clan had on the job were not instructing the

laborers how to perform tasks correctly (compare id. at 197-98 & 234 with T.T. 594 (“But

what [are] you supposed to do if you have Wind Clan employees coming to ask you

what to do with no supervision on the job?”)).

       On March 1, 2017, Kreutz sent an email to Cliff and Curt Dorsey advising that he

had gotten an “ear full” and though he was not sure how much of the information was

accurate, he stressed that Wind Clan needed “to figure it out[.]” (Plaintiff’s Trial Exhibit

37).

              [1] (2) walls were erected and the windows were missing so studs
       are having to be torn down for the windows?
              [2] There is not enough material on site to keep moving with the
       exterior walls? Clips are missing?
              [3] Studs were put in backwards?

       Let us know how much of this is accurate ASAP[.] If we get put on notice,
       that will decimate our bonding ability and of course our reputation as a
       company.

(Id.). On March 6, 2017, Smith sent to Wind Clan, in care of Cliff Dorsey, a self-

described notice to default “for quality deficiencies and failure to meet schedule” on the

CYDC project, that was also described as a “Notice to Cure” and request to cure the

default (Plaintiff’s Trial Exhibit 23; compare id. with T.T. 246-47 & Plaintiff’s Trial Exhibit

116 (on March 4, 2017, the architect’s onsite employee, Steve Dodds, referenced and




                                               8
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 9 of 67                   PageID #: 1429



observed the need to cure rework on exterior stud clips in the Section G classroom and,

on March 6, 2017, observed that the identified deficiency was being

addressed/reworked)). Smith listed numerous scheduling dates that Wind Clan would

not be able to meet in Section G because of material delays and quality control issues

impacting metal stud work, exterior sheathing, and interior metal framing. Smith asked

that Wind Clan provide him with a plan of action—within 48 hours—with respect to the

need for supplying sufficient manpower—that is, individuals with metal stud

experience—and addressing quality control issues. (See Plaintiff’s Trial Exhibit 23, at

2).5 Although the notice of default set out a cure date of March 8, 2017, the two sides

met on March 7, 2017 and agreed that Wind Clan would have until March 10, 2017 “to

correct schedule failures.” (Compare Plaintiff’s Trial Exhibit 38 with T.T. 80-81). The last

sentence of Rolin’s March 7, 2017 “Final Good Faith Notice” reads, as follows: “Wind

Clan agreed that if [it] failed to staff the project and complete the work per scheduled

dates, Rolin Construction could proceed with [the] default process per the Subcontract

Agreement.” (Plaintiff’s Trial Exhibit 38, at 2).

       On March 8, 2017, after receiving Wind Clan’s March 8, 2017 email response to

Rolin’s March 6 Notice and March 7 letter (see Plaintiff’s Trial Exhibit 39 (Cliff Dorsey

objected to any characterization of Wind Clan being in default, as March 15 was the

deadline for completion of the work at issue; advised that Wind Clan had a crew coming

from the OWA project on March 9, 2017 to assist; it would start working 12 hour days to

ensure compliance with the schedule; and it was considering bringing in another


       5
               That same date (March 6, 2016), Wind Clan submitted Pay Application No. 1 in
the amount of $85,500.00 to Rolin. (Compare Plaintiff’s Trial Exhibits 110 & 117 with T.T. 77-78
& 81). Rolin received payment from the owner on this pay app on May 3, 2017. (T.T. 78).



                                               9
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 10 of 67                    PageID #: 1430



potential labor provider but discouraged Smith from replacing Dan Cooper or Andy

Reinhart)), Seth Smith sent Wind Clan a Notice of Quality Deficiencies (this was

“entitled” a “Notice to Cure”) regarding the mockup wall. (Plaintiff’s Trial Exhibit 40, at 2

(setting forth numerous problems with the mockup wall, including use of wrong

materials, poor workmanship, not following the contract documents and RFIs,6

improper fastening; this notice informed Wind Clan that per the Owner and Architect,

the mockup wall needed to be stripped back to the air barrier and the Hardie/insulation

system installed per the contract documents); see also T.T. 83-85)).

       On March 13, 2017, Seth Smith emailed Cliff Dorsey that Rolin was removing

Wind Clan’s Dan Cooper from the project and advised Dorsey that Andy Reinhart would

be allowed to remain as Project Manager so long as he conducted all activity remotely.

(Plaintiff’s Trial Exhibit 41). Rolin also requested the following items from Wind Clan:

“Revised Construction Schedule for Wind Clan’s scope of work[;] Load schedule with

expected Manpower requirements[;] Schedule for Mock Up Wall[; and] Material Log for

project by section or area—Show delivery dates in Schedule[.]” (Id.). So, while Wind

Clan had not cured the previous problems enumerated, Rolin believed it was “trying to

make adjustments to get back on schedule[]” (T.T. 87) and, therefore, Smith’s March

13, 2017 email was sent in an effort to “work with Wind Clan to come up with a recovery

schedule” that Rolin could look at and work with (see T.T. 86-88). Wind Clan’s Thomas

Kreutz emailed an updated Wind Clan CYDC schedule to Seth Smith and Pat Newman

on March 16, 2017 (Plaintiff’s Trial Exhibit 64), same reflecting a final completion date


       6
              An RFI is a request for information, a mechanism by which a contractor or
subcontractor can clarify an issue related to drawings, etc. (T.T. 83). On this project, Wind Clan
sent in a number of RFIs. (See Defendant’s Trial Exhibits 123A-E, 135-41, 155, 162 & 169-71).



                                                10
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 11 of 67                    PageID #: 1431



for all of Wind Clan’s work to be August 1, 2017 (see id. at 2; compare id. with T.T. 90

(Smith’s testimony that Wind Clan did not complete its work by August 1, 2017)). Smith

testified that Rolin took this schedule and, after negotiating the sequence with Kreutz

and Wind Clan (compare Plaintiff’s Trial Exhibit 64 (the Wind Clan schedule provided by

Kreutz shows Section E being paired with Sections A & B at the tail end of the project)

with T.T. 90-91 (Smith’s testimony that though Wind Clan wanted E to be paired with A

& B, Rolin could not accommodate that request and placed Section E back in Phase I)),

incorporated that schedule into the April 5, 2017 overall project schedule. (T.T. 90).

       Before the April 5, 2017 schedule was issued, Seth Smith sent a March 23, 2017

email to a number of Wind Clan individuals, including Cliff and Curt Dorsey and Kreutz

regarding the exterior walls. (Plaintiff’s Trial Exhibit 43).

       We have to finish the exterior walls—[w]e have many areas started but
       almost none finished. The critical path runs through the exterior walls. 7
       Please have your staff focus on the exterior walls, sheathing, and
       waterproofing.

       Roofer is mobilizing next week. If a re-mobilization change occurs it will be
       the sole expense of Wind Clan Construction.

(Id. (footnote added); see T.T. 252-53 & Plaintiff’s Trial Exhibit 45 (in an attempt to help

Wind Clan execute its work, the architect provided to the subcontractor, on March 23,

2017, some point-by-point notes and attached pages “for installation instruction for


       7
                During this March timeframe, the exterior Hardie was not on the critical path (T.T.
174; compare id. with Babin depo., at 20 & 22 (on neither the October 11, 2016 schedule nor
the January 25, 2017 schedule was the Hardie installation on the critical path)); however,
according to Smith, and as reflected in the contemporaneous email generated on April 5, 2017,
the exterior framing was on the critical path (id.; see also T.T. 555-56 (general knowledge in the
construction industry regarding sequencing of a job involving the building of a new building that
structural steel and metal studs –the exterior wall—are on the critical path); T.T. 578-79 (when
Wright came on the job in March, the critical path he was following involved the exterior studs,
exterior sheathing and waterproofing)).



                                                11
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 12 of 67                      PageID #: 1432



gypsum/framing requirements”)). The following day, March 24, 2017, Smith forwarded

to a number of principals at Wind Clan a field observation report regarding the

multipurpose building. (Plaintiff’s Trial Exhibit 45, at 1 (the architect telling Wind Clan,

for instance, that the “[i]nterior framing at intersection must install framing behind

gypsum wallboard per manufacturer’s recommendations and architectural drawings[,]”

such that there was a need to provide adequate support for gypsum wallboard)).8

       Wind Clan at this point believed there was an agreement that Section E was to

be bumped behind Sections A & B because Section E was not on the critical path. (See

Plaintiff’s Trial Exhibit 54). And while Smith agreed in principle with this state of the

negotiations, he notified Kreutz and Reinhart at 11:16 a.m. on March 30, 2017, that he

was working on the schedule change with Rolin’s Todd Babin and would have it

“resolved this week.” (Id.; but cf. Babin depo., at 29 (Babin could not recall speaking

with Smith about the resequencing)). In a response 58 seconds later, Kreutz wrote: “Let

me know as I would need to revise the schedule for our men. It shows dates for

ordering material, manpower, etc.” (Id.).

       The April 5, 2017 CYDC construction schedule generated by Baseline reflects an

August 30, 2017 finish date for the entire project. (Plaintiff’s Trial Exhibit 122). A Wind


       8
                 On March 27, 2017, Wind Clan submitted its second pay application to Rolin in
the amount of $65,700.00. (Compare Plaintiff’s Trial Exhibit 118 with T.T. 94). Rolin included it
in its March billing to the owner and received payment on May 3, 2017. (T.T. 94).

        It is clear that with respect to the first two Wind Clan pay applications (totaling $151,200)
and paid on May 3, 2017, and the third pay application (of $149,400) paid by the owner on June
12, 2017, the work performed was ultimately accepted (T.T. 182) after Dixie spent the first four
weeks, following Wind Clan’s May 5, 2017 termination and ultimate removal from interior work,
reworking or fixing issues that were on Wind Clan’s pay applications (T.T. 192). For its part,
Rolin did not perform any audits to determine how much corrective work Dixie performed and
whether the corrective work that Dixie was doing was to correct for work directed by Rolin’s
superintendent to be performed. (T.T. 192-93).



                                                 12
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 13 of 67                    PageID #: 1433



Clan-only two-page schedule was showed July 7, 2017 for Wind Clan to complete all of

its remaining work. (Plaintiff’s Trial Exhibit 4). Seth Smith testified at trial that the first

page of the schedule generated for the entire project reflected remaining items listed on

the critical path, which included numerous items that were Wind Clan’s responsibility.

(Compare Plaintiff’s Trial Exhibit 122 with T.T. 98-99). On April 5, 2017, Smith emailed

the two-page Wind Clan-only scheduled to Kreutz, Reinhart, Cliff Dorsey and Bear

Dorsey and asked for Wind Clan’s thoughts. (Plaintiff’s Trial Exhibit 55). And while

Smith testified that he could not remember Wind Clan ever objecting to the April 5, 2017

schedule (T.T. 100), the documentary evidence demonstrates otherwise, as Kreutz’s

email response a few hours later contained at least implicit objections: “E has to follow

C&D as material is on site for C&D not E,” and noted that more time needed to be

added for finishing of the drywall, that several activities needed to be added to the

schedule (e.g., Z furring for each section and waterproofing the sheathing), and

questioned whether the scheduler actually reviewed Wind Clan’s proposed schedule

(see Defendant’s Trial Exhibit 131). This response by Kreutz appears to have gone

unanswered.

       On April 17, 2017, Cliff Dorsey emailed Seth Smith his summary of takeaways

from a meeting conducted on April 14, 2017 (see Plaintiff’s Trial Exhibit 44), which

reflects Wind Clan’s understanding of its manpower problems onsite and, as well, its

acknowledgement that the mockup wall was not done and approved by April 17, 2017

and would not be ready until sometime after April 24, 2017, when its crew of carpenters

from the OWA worksite would arrive on the CYDC worksite. (Compare Plaintiff’s Trial

Exhibit 44 with T.T. 101). Dorsey’s email also reflects Wind Clan’s frustration with having




                                                13
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 14 of 67                    PageID #: 1434



to work from two schedules, one which he referred to as Todd Babin’s schedule and the

second as the one he believed Smith created with Thomas Kreutz and moved Section E

to the end of the job (see Plaintiff’s Trial Exhibit 44, at ¶ 6).

        On April 21, 2017, Smith emailed various individuals at Wind Clan, including Cliff

Dorsey and Tara Peaden,9 a “QC Notice” and observed in the email that if the items

listed in the notice were not corrected by Monday, April 24, 2017, Rolin would “assist in

the correction.” (Plaintiff’s Trial Exhibit 46, at 1). The notice attached to the email was

described as a Notice to Cure—for quality deficiencies and failure to meet schedule—

and listed numerous problem areas, including the kitchen area (e.g., walls not

complete), the safe room (e.g., need to finish headers), the security safe room (framed

wrong), the multipurpose area (complete framing), and contained a fairly

comprehensive description about the failure to embed joint tape. (See id. at 2). In

addition, the attachment to the notice contained general notes related to Phase I of the

project (that is, Sections E, F & G) and the need to address the twenty-one deficiencies

listed therein. (See id. at 2-3; compare id. with Plaintiff’s Trial Exhibit 66). This notice

was generated in direct response to Rolin’s receipt of the architect’s field report, which

specifically pertained to metal stud installation and was forwarded to Wind Clan on April

27, 2017. (Compare id. with T.T. 104 & Plaintiff’s Trial Exhibit 71, Architect’s Field

Report; see Plaintiff’s Trial Exhibits 66 & 67 (reflecting that a list/report was generated in

the wake of the April 19, 2017 OAC site walkthrough and inspections performed by the



        9
                 Tara Peaden is a member of the Poarch Band of Creek Indians. (Compare, e.g.,
T.T. 311 with Plaintiff’s Trial Exhibit 126, Deposition of Tara Peaden, at 32). Since the formation
of Wind Clan, Peaden has owned 55% of the corporation; she is considered a 51% owner as far
as the tribe is concerned in terms of TERO. (See id. at 21).



                                                14
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 15 of 67                    PageID #: 1435



architect’s onsite employee, Steve Dodds, and Rolin’s management team and also

reflecting that the Owner’s representative, Steve Gibbs, gave Rolin a directive to order

Wind Clan not to proceed to Phase II framing until all Phase I—that is, Sections E, F &

G—had been corrected and passed inspection)). The list of problems contained in the

notice (Plaintiff’s Trial Exhibit 46, at 2-3) is identical to the list of deficiencies in Phase 1

(Areas E, F & G) generated by Steve Dodds and the “Rolin Management team” during

inspections on April 20, 2017 and April 21, 2017 (compare id. with Plaintiff’s Trial Exhibit

66; see also T.T. 253-54).

       At 2:34 p.m. on April 25, 2017, Smith advised numerous individuals by email,

including Dieter Borrell, the contact architect on the CYDC project (compare T.T. 241

(Borrell testified that after designing the project and helping the Owner with the bid

process, once construction started, he would review submittals like RFIs and perform

site visits to ensure the construction was in accord with the plans and specifications)

with T.T. 243-44 (the architect prepared weekly reports which served as a jumping-off

point to record issues on the jobsite so that those issues could be discussed at the OAC

meetings)), that Wind Clan had 60 men onsite and was being supplemented by Dixie

Acoustical. (Plaintiff’s Trial Exhibit 68, at 2). “We are actively fixing QC items in Phase I

but will need to spread the guys out soon in order to maintain the manpower and

productivity. We will manage the process to ensure quality going forward but believe

this supplementation was necessary[.]” (Id.). Less than ten minutes later, Borrell asked

Smith: “How long will this be the case? Till the end of the job or for a few weeks until we

are back on schedule?” (Id. at 1). The architect’s questions garnered the following reply

from Smith eight minutes later:




                                               15
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 16 of 67                    PageID #: 1436



       Dixie will be completing all the framing going forward—Areas A, B, and C.
       They are also hired to do the ACT [Acoustical Ceiling Tiles] Ceilings and
       Wall Panels. They [are] aiding and leading the charge with the QC items in
       Areas E, F, and G[,] as their staff is more competent.

       We are working with Wind Clan on hardi[e] supplemental crew as well[.]
       [H]opefully [we] will have it resolved by the end of the week.

       We do believe Wind Clan should be able to handle and finish drywall but
       will be on stand[by] to supplement as necessary.

(Id.). According to Smith, Rolin wanted to supplement Wind Clan with Jim Boothe

Contracting. Wind Clan refused that supplementation but agreed to bring Dixie in

because they had a working relationship with Dixie. (T.T. 106).

       So Cliff agreed to bring Dixie Acoustical in, and he would be paying Dixie
       and bring in Dixie’s superintendent, which (sic) was a very competent
       superintendent. . . . [T]hey would be bringing him in to coordinate all the
       work, secure all the materials, and essentially finish the project interior-
       wise for Wind Clan with Wind Clan still providing labor broker help, which
       was the B&Z and the other labor broker companies.

(Id.). In other words, given that Wind Clan could not complete the list of items sent in the

notice by April 24, 2017, Rolin and Wind Clan reached an agreement to bring in another

subcontractor to help Wind Clan complete the interior of the project. (Compare id. at

106-07 with Plaintiff’s Trial Exhibit 48, at 2 (“Wind Clan and Rolin made an agreement

on April 24, 2017 for Dixie Acoustical to supplement and provide the necessary

supervision to complete the project.”); but cf. T.T. 375-77 (Cliff Dorsey’s testimony that

Wind Clan was “forced to bring [Dixie] in because Rolin was going to supplement us in

some[] way. And we came to Rolin and said, look[,] we can bring Dixie in as a

subcontractor to work with us. And [Rolin] agreed to that.”)).10



       10
             Wind Clan submitted a third pay application to Rolin dated April 28, 2017 in the
amount of $149, 400.00. (Plaintiff’s Trial Exhibit 119). That pay application was submitted to the
(Continued)

                                                16
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 17 of 67                 PageID #: 1437



       Wind Clan’s arrangement with Dixie Acoustical lasted all of one week, as Wind

Clan had a disagreement with the Dixie supervisor regarding who was in charge of the

job. (See T.T. 378). Rolin notified Wind Clan in a document entitled “FINAL NOTICE TO

COMPLY” and dated May 4, 2017, that “Cliff Dorsey retracted [the April 24, 2017]

agreement [between the two parties regarding Dixie] on May 3, 2017 and removed

Dixie’s Supervision.” (Plaintiff’s Trial Exhibit 48, at 2). This notice further advised Wind

Clan that it had “until 4 pm, May 5, 2017” to complete numerous items in Sections E, F,

G and D and that should Wind Clan fail inspection or not complete all areas, it would be

terminated and removed from the project “per Article 10 of the Subcontract Agreement.”

(Id.). Rolin’s own counsel and Cliff Dorsey both referred to this notice as a “notice to

cure” (T.T. 356-57), as did Kelli Williams (T.T. 789). Seth Smith maintained at trial that

because Rolin had sent numerous previous notices and once Wind Clan “failed to meet

some of the schedules or guidelines, then yes[,] you can terminate thereafter[]” (T.T.

205), even though both the contract and industry standards require 48 hours’ notice and

a chance to cure (compare id. with T.T. 471 & 790).

       On May 5, 2017, before a meeting with Wind Clan on the jobsite, Smith drafted a

letter for Shawn Rolin to sign terminating Wind Clan. (Compare T.T. 110 with Plaintiff’s

Trial Exhibit 72). At the onsite meeting, according to Smith, “things got a little tense[,]”

with Cliff Dorsey “trying to fight with Pat [Newman]” (T.T. 110; but cf. T.T. 358-59 (Cliff

Dorsey’s testimony that he was trying to converse with Seth Smith to see if there was




owner in May of 2017, and Rolin received payment for it in June or July of 2017. (Compare T.T.
108-09 with T.T. 549).




                                              17
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 18 of 67                PageID #: 1438



any way to avoid termination and that Newman tried to butt-in on the conversation;

Dorsey told Newman not to interject himself in the conversation but denied telling

Newman that he was going to kick his ass)), at which point Smith testified Rolin

“defaulted them at that point in time immediately.” (T.T. 110). Cliff Dorsey testified that

Smith ordered Wind Clan off the jobsite and Wind Clan left. (T.T. 359). Smith agrees

that Wind Clan’s crews were shut down and ordered to vacate the jobsite after he

“delivered” the termination letter to Wind Clan. (See T.T.112). The unsigned May 5,

2017 termination letter reads as follows:

       Rolin Construction, Inc. is hereby issuing a NOTICE OF TERMINATION to
       Wind Clan Construction for the work included in the Subcontract
       Agreement dated September 19, 2016 (sic) for the Child and Youth
       Development Center—Multipurpose Building. Wind Clan Construction has
       failed to supply sufficient supervision, skilled workers, and material to
       execute the work with promptness and diligence to maintain the project
       schedule.

       Per Article Ten of the Subcontract Agreement, Wind Clan shall cease all
       work and leave all equipment, materials, etc. on site for work to be
       completed by others. No payments shall be made to Wind Clan until
       completion of the project and acceptance of Owner. Upon completion any
       monies that are left will be paid to Wind Clan per Article Ten of the
       Subcontract Agreement.

(Plaintiff’s Trial Exhibit 72).

       The following Monday, May 8, 2017, Rolin had Dixie come back to the jobsite to

take over the interior portions of the work that had been in Wind Clan’s scope of work

and actually entered into a “not-to-exceed” subcontract with Dixie to perform that work

based on T&M (time and material) rates plus 20% (that is, 10% overhead and 10%

profit). (T.T. 113 & 116; see also T.T. 296-97; see Plaintiff’s Trial Exhibit 6 (the Rolin-

Dixie subcontract)) The understanding between Smith, Yeager and Wind Clan’s Cliff

Dorsey, which was a material provision of Rolin and Wind Clan’s May 8 or 9, 2017 oral



                                             18
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 19 of 67                  PageID #: 1439



contract (see T.T. 120 & 360-65), was that the work Dixie performed and each invoice

produced would generate “a deductive change order to Wind Clan for that dollar

amount.” (Compare T.T. 113 with Plaintiff’s Trial Exhibit 49 (May 10, 2017 email from

Dixie’s Keith Yeager to Rolin’s Seth Smith, copied to Wind Clan, about Dixie’s

offer/quote to do the job at a flat 10% overhead & amp and a 10% profit, with Wind Clan

being able to see his costs at any time; and Smith’s corresponding email to Cliff Dorsey,

also dated May 10, 2017, that Rolin and Wind Clan needed to have a serious

discussion about Dixie’s quote and specifically asking Wind Clan how it wanted to

“handle this and move forward? I know we don’t want to file a bond claim.”)). And while

it is certainly apparent that Wind Clan never overtly objected to the arrangement and

contract Rolin and Dixie negotiated (see T.T. 120), it charted that course and, indeed,

reached an oral agreement with Rolin to return to the project and continue to work on

the exterior portions of the project, in light of Rolin’s threat to file a bond claim against

Wind Clan (compare, e.g., T.T. 362-65 with Plaintiff’s Trial Exhibit 125, Deposition of

Curtis Dorsey, at 62 (“[W]e were strong-armed into believing they were [going to file a

bond claim].”)) and in hopes that there would be monies left over at the end of the

project, after Rolin paid Dixie, that could be applied to Wind Clan’s work on the exterior

(T.T. 360-61).

       The agreement for Wind Clan to continue with the exterior work11 on the CYDC

project site was reached after a meeting between Cliff and Curt Dorsey (for Wind Clan)

and Seth Smith and the Rolins (Shawn and Stephanie) on Monday May 8, 2017 or


       11
               The mockup wall was thus not an issue with respect to completion of the project.
(See T.T. 207 (“[Wind Clan] eventually got the mockup correct and did complete the exterior
sheathing of the building.”)).



                                              19
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 20 of 67                PageID #: 1440



Tuesday May 9, 2017 (see T.T. 361) and was indisputably an oral agreement (T.T. 218-

19) because Wind Clan was terminated under the written contract on May 5, 2017 (see

Plaintiff’s Trial Exhibit 72). This oral contract consisted of Rolin offering and Wind Clan

agreeing to complete the exterior scope of work contemplated in the original written

contract in exchange for the possibility and hope that there would be monies left out of

the original contracted price of $2,098,277.00 and whatever Dixie could perform their

work for to be paid to Wind Clan (see T.T. 362-63; see also T.T. 113, 116 & 120) along

with the assurance that Rolin would not file a claim on Wind Clan’s bond (compare, e.g.,

T.T. 517 (Stephanie Rolin’s testimony that Wind Clan stayed on the CYDC project

because the subcontractor feared that if it left the project Rolin would file a claim on its

bond) with T.T. 491 (Rolin never filed a claim on Wind Clan’s bond)).

       Dixie spent the first four weeks correcting deficiencies in Phase I of the project.

Wind Clan had already billed for this work. The owner had paid Rolin for it, but Wind

Clan had received no payment. (Compare T.T. 192 with T.T. 290 (Yeager’s testimony

that he would accept Tony Wright’s notes from May 30, 2017, showing that Dixie had

finished all of Wind Clan’s repairs); but cf. T.T. 598-600 & 602 (Dixie’s May 10, 2017

removal of metal studs on the storefront in Section E so that the metal studs could be

replaced with red iron tubing was caused by Todd Babin’s mistake in directing that the

storefront be framed with metal studs and the rebuilding of a room in Section E was

necessitated by a mistake made by the contractor)).12 Rolin did not perform any auditing

to determine how much corrective work was being done for Wind Clan, as opposed, for



       12
               Wright estimated that Dixie spent 2,200 to 2,300 manhours performing rework in
Sections E, F, and G. (See T.T. 608-09).



                                             20
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 21 of 67               PageID #: 1441



example, cleanup around the job site (T.T. 193; see T.T. 603-04 & 617-18 (all-day

cleanup for sheetrock work is not uncommon)). Yeager’s testimony was also clear that

though Wind Clan stayed on the job, Wind Clan was not performing any part of Dixie’s

scope of work and Wind Clan had no right of supervision over Dixie. (T.T. 294;

compare id. with T.T. 225 (Smith’s testimony that after Wind Clan’s May 5, 2017

termination, it had no connection to the project as it related to the scope of work Dixie

was performing)).

       Dixie left the worksite at the end of July of 2017 after being “told that Seth and

Cliff were trying to work it out so that Cliff could salvage some of [Wind Clan’s] monies

up on the job[.]” (T.T. 279). According to Yeager, Cliff Dorsey told him that Wind Clan

took the job back over when they did to try to “salvage as much [money] as they could.”

(T.T. 296). Cliff Dorsey testified that Smith led him to believe that there was plenty of

opportunity for Wind Clan to save money by taking back over from Dixie but denies

talking to Yeager about Dixie leaving the worksite. (T.T. 410). Smith testified that he and

Cliff Dorsey had a meeting and Rolin “felt that the project was at a place that [Wind

Clan] could come back and take over and hopefully try to salvage the money that was

left in the project.” (T.T. 215). Thus, the oral contract Rolin and Wind Clan had entered

into on May 8 or 9, 2017 was further modified by this oral understanding between Smith

and Cliff Dorsey at the end of July, expanding Wind Clan’s scope of work so that it could

salvage as much money as possible.

       A form generated by Dixie reflects that it was paid by Rolin a total of $844,091.00

for drywall work it performed after Wind Clan was terminated (compare T.T. 282 with

Plaintiff’s Trial Exhibit 114) and, as well, Dixie was paid by Rolin (not Wind Clan) for the




                                             21
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 22 of 67                   PageID #: 1442



acoustical ceiling tile and wall panel work that was a part of Dixie’s original subcontract

with Wind Clan (T.T. 281 (Dixie had a subcontract with Wind Clan to perform the

acoustical ceiling tile and wall panel work on the project and was to be paid by Wind

Clan for that work; however, Rolin paid for the work, not Wind Clan)), ultimately a total

of $142, 598.0013 (compare id. with T.T. 284). Yeager testified that Dixie did not

overcharge Rolin for the work it performed on the CYDC project (T.T. 285) and that

even though Wind Clan never asked to see Dixie’s costs, Yeager sent those costs to

Wind Clan’s Thomas Kreutz, who looked over it and “said everything looked great to

him.” (T.T. 287).

       On the morning of August 2, 2017, Yeager sent an email to Smith (at Rolin) and

Kreutz (at Wind Clan), to which he attached a printout and breakdown of Dixie’s job

costs. (See Plaintiff’s Trial Exhibit 78). That afternoon, Kreutz advised Yeager, Smith,

and Cliff Dorsey that he was “good” with Dixie’s “documentation[]” and approved of

Dorsey “signing off on the 3 change orders sent to [Wind Clan] by [Rolin’s Seth Smith].”

(Id.) On August 14, 2017, Cliff Dorsey, on behalf of Wind Clan, executed the three

deductive change orders previously sent by Rolin for: (1) work performed by Dixie for

the time period of April 28, 2017 to May 19, 2017 in the amount of $150,403.50

(Plaintiff’s Trial Exhibit 7; see also T.T. 139 & 366); (2) work performed by Dixie for the

period of May 21, 2017 to June 17, 2017 in the amount of $349,073.17 (Plaintiff’s Trial

Exhibit 8; see also T.T. 139-40 & 366); and (3) work performed by Dixie for the time



       13
                  ACT/AWP owner-paid materials totaled $90,000.00. (See Plaintiff’s Trial Exhibit
114). Adding the $142,598.00 to the $90,000.00 totals $232,598.00, the amount of Wind Clan’s
subcontract with Dixie for installation of the acoustical ceiling tiles and wall panels. (See
Plaintiff’s Trial Exhibit 79).



                                               22
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 23 of 67                       PageID #: 1443



period June 18, 2017 to July 1, 2017 and for owner-paid materials purchased by Dixie

through July 1, 2017 in the total amount of $370,621.00 (Plaintiff’s Trial Exhibit 9; see

also T.T. 140 & 367; see T.T. 371-72 (Cliff Dorsey’s testimony was that he signed these

three deductive change orders only so that Rolin would release $30,000 from another

project that Wind Clan was owed)). Thus, with these three deductive change orders

signed and approved by Wind Clan’s Cliff Dorsey, Wind Clan’s original contract price

with Rolin was reduced from $2,098.277.00 to $1,228,179.33 (see Plaintiff’s Trial

Exhibits 7-9; see also Plaintiff’s Trial Exhibit 126, Peaden depo., at 89 (Peaden’s

testimony verifying these numbers); see T.T. 223 (with respect to these three change

orders, as well as the change order sent to Wind Clan by Rolin on September 15,

2017—but not executed by Wind Clan—Rolin simply took away money from Wind Clan,

the scope of work having been completed for that money)).14

       An additive change order (Change Order 4) in the amount of $2,500.00 was

made to the $1,228,179.33 noted above to increase the contract sum owed to Wind

Clan to $1,230,679.33. (Plaintiff’s Trial Exhibit 10; see also T.T. 140-41). On September

15, 2017, Rolin sent Wind Clan its fifth change order, another deductive change order,

in the amount of $302,940.62 (Plaintiff’s Trial Exhibit 11)—for work performed by others

from July 1, 2017 to final (essentially, the end of July) when Dixie left the jobsite, for


       14
                 Smith testified that the “contract” to which “changes” were being made with
respect to these change orders was the subcontract Wind Clan initially executed on February
13, 2017. (T.T. 223-24). And though Smith recognized that contract had been “terminated,” (T.T.
224), he testified as follows: “I guess this should have been a document that kind of reinstated
it, that followed up on Cliff’s and I’s (sic) deal, as you call it.” (Id.). The Court cannot agree with
this testimony and, instead, explicitly finds that the written contract was not reinstated by any
action by Wind Clan; rather, the oral contract between Smith (that is, Rolin) and Dorsey (that is,
Wind Clan)—which contemplated the same contract price of $2,098,277.00—was as set forth
above and these change orders simply “changed” that oral agreement.



                                                  23
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 24 of 67               PageID #: 1444



owner-paid materials submitted by Dixie in July and August of 2017, and for Rolin-paid

items where another company was brought in to help perform Hardie work (compare id.

with T.T. 141); Wind Clan did not execute this change order (T.T. 142). Nevertheless,

as reflected on this change order, the already-reduced contract price between Rolin and

Wind Clan was reduced again, taking into account the additive change order, to

$927,738.71. (Plaintiff’s Trial Exhibit 11).

       On October 2, 2017, Cliff Dorsey notified Seth Smith that because of an accident

that injured one of its workers on the project site on September 27, 2017, Wind Clan

was going to scale back on its long hours—12 hour days, 7 days a week—because of

the safety hazard posed by the long hours and because that schedule had

“considerably compromised the productivity” of its personnel. (Plaintiff’s Trial Exhibit

80). Additionally, Smith was advised that Wind Clan would not add personnel to the

project and would, in fact, “be looking to pare down the personnel to find the most

efficient crew.” (Id.). This email garnered a swift “Notice” from Smith and Rolin “for

failure to meet schedule and requesting to reduce staff and hours on the project.”

(Plaintiff’s Trial Exhibit 81; see also T.T. 128-29). Smith asked for a reconsideration by

Wind Clan and confirmation that it would “finish the project based on the current

schedule and work through the weekends as required.” (Plaintiff’s Trial Exhibit 81; see

also id. (“The project is 25 days from completion, and since returning to finish the

project, Wind Clan [h]as performed very well.” (emphasis supplied)). Cliff Dorsey

provided the requested written response by email dated October 4, 2017. (Plaintiff’s

Trial Exhibit 83).

       In response to your notice, we are evaluating our situation.




                                               24
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 25 of 67                 PageID #: 1445



                                    .      .        .

       [W]e will reconsider and agree to work our personnel 10 hours per day
       through this Saturday. They will not work Sunday. Your demand for twelve
       hours a day, seven days a week is unreasonable, unsafe, and indicative of
       the overall management of the project. Based on studies by the Army
       Corp of Engineers, given these hours, productivity is decreased by 26%.
       In addition, OSHA studies indicated a 37% increase in job related
       accidents.

       After Saturday, we’ll reevaluate and determine our workload going
       forward. With no unforeseen holdups by weather, the GC, or other subs,
       we should be able to complete our work within the time schedule stated in
       your previous letter, excluding punch out.

(Id.) (emphasis supplied)15

       On November 2, 2017, Smith emailed Wind Clan’s Larry Davis regarding his

belief that Davis told him Wind Clan was “refusing to correct any further drywall work on

the CYDC project[]” and would not “punch any walls finished by Dixie Acoustical[;]”

Smith asked that Davis confirm in writing Wind Clan’s “stances” in these respects.

(Plaintiff’s Trial Exhibit 85). Smith advised Davis that the fact that the painter “paints a

wall” did not relieve Wind Clan of its “contract obligations and quality requirements[.]”

(Id.). Davis responded to Smith’s email in less than two hours, advising that Smith had

misunderstood what Davis said in the telephone conversation and that to the extent

Smith heard about “onsite” statements, Davis was unsure who may have heard the

statements Smith attributed to him since the only Rolin employee Davis spoke to on the

site was Pat Newman. (Plaintiff’s Trial Exhibit 86). “I did not say we would not correct



       15
               At the end of October of 2017 (that is, October 25, 2017) and through November,
communications between Rolin’s Seth Smith and Wind Clan’s attorney, Ryan Hatler, Esquire,
became quite contentious. (See generally Plaintiff’s Trial Exhibits 84 & 86). While both men
ostensibly agreed that the two sides should meet to discuss various issues, what they could
never agree upon was a proper meeting site. (See id.).



                                               25
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 26 of 67                   PageID #: 1446



drywall defects and of course that includes drywall installed and finished by Dixie as I

am very aware we are contractually responsible for all drywall. . . . What I did say to Mr.

Newman was that the comments made by the paint subcontractor that we would be

subjected to back charges for repainting of touched up rooms was not warranted due to

acceptance of those rooms for final paint by the paint contractor.” (Id.).

        On November 9, 2017, Dieter Borrell emailed Todd Babin and others about a

field observation report dated November 8, 2017 (and attached to the email) regarding

wall finishes. (Plaintiff’s Trial Exhibit 87). The architect directed attention to the field

notes and advised that “[c]orrective measures” were required “to bring deficient walls to

level 4 finish.” (Id.). Borrell testified that at the visit to the site on November 8, 2017,

there were various wall locations where “screws were recessed, joints between gyp

panels were not smooth where [one could] actually see the vertical seams[]” and this is

what caused the architect to ask for corrections to ensure a level four finish. (See T.T.

255).

        Q       At the end of the day, who does the buck stop with to insure a level
        four finish? Is it on the interior framer or is it on the painter to go back
        behind [the] interior framer and double check the finishes?

        A       If I understand correctly, the painter most likely would say, I cannot
        install my paint on this because it doesn’t meet certain criteria.

        Q       But at the end of the day, the interior framer is responsible for the
        level four finish, right?

        A      The installer of the drywall is responsible.

        Q    Do you have an opinion as to Wind Clan’s quality of work on the
        CYDC project?

        A      It’s below average.




                                               26
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 27 of 67                   PageID #: 1447



(T.T. 255-56). Borrell testified on cross-examination that in accordance with the

specifications prepared by the architect for the CYDC project, a painter is to proceed

with coating application only after unsatisfactory conditions are corrected, making it the

painter’s responsibility to paint only after all unsatisfactory conditions are corrected (T.T.

258; compare id. with Defendant’s Trial Exhibit 161, § 3.1(E)(1) (“Proceed with coating

application only after unsatisfactory conditions have been corrected. [] Application of

coating indicates acceptance of surface and conditions.”); see T.T. 804-08 (Kelli

Williams’ testimony that painting of the drywall on the hallway was acceptance of the

drywall)). However, as Seth Smith’s testimony establishes, even though Article 3.1E

states application of coating indicates acceptance of surface and conditions, that same

article also states that the painter is to verify only that the finishing compound is sanded

smooth, not justify whether it’s a level three or four finish: “It doesn’t tell the painter to

gypsum board substrate verify level four. That way, it’s not on the painter to do that. It’s

up to Wind Clan to do that. It’s [Wind Clan’s] scope of work.” (T.T. 209-13; see also T.T.

235 (testimony that it was Wind Clan’s responsibility, not the responsibility of the

painter, to ensure that the walls are a level four finish, and whether or not a wall is a

level four finish is up for the architect—ultimately—to decide); T.T. 257 (Borrell’s

testimony that the painter just has to ensure that the wall is sanded flat, not double-

check whether the wall meets a particular level finish-wise)).

       On November 14, 2017, Rolin conducted a meeting with all subcontractors about

the substantial performance walkthrough that was to occur on November 20, 2017. (T.T.

384). Stephanie Rolin ran the meeting (see T.T. 418 (Smith was not at this meeting))

and addressed each subcontractor in turn regarding the remaining work that each




                                               27
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 28 of 67               PageID #: 1448



needed to get done to achieve substantial completion on November 20, 2017. (See

Defendant’s Trial Exhibit 134 (video on flash drive16); see also id. (for instance,

Stephanie Rolin first turned to the electrician, who spoke about a lot of issues including

that the duct detectors would not meet code; he informed Rolin that a change order

regarding the duct detectors had been for three months and he had yet to hear from

anyone in that regard)). Rolin instructed Wind Clan not to go into the classrooms (see

T.T. 818-19 (Rolin did not want Wind Clan to go back into the classrooms because

fixing and sanding drywall creates drywall dust that spreads everywhere)), do no

touchups in Phase II, and not to go into Phase III at all. When the subject of the inside

front of the building and hallway (the atrium area) arose, Rolin advised that her

company made a move and brought a crew in over the weekend to get that area to a

level 5 finish and specifically stated that she was sure Rolin was “eating that” cost. (T.T.

385 (Cliff Dorsey’s consistent trial testimony that during this meeting Wind Clan was told

that Rolin would pay for ensuring that the hallway achieved a level 5 finish for the

November 20, 2017 walkthrough)). As for whether the remaining walls were all to be

level 4 finishing, Rolin indicated that this determination would be made by the architect;

she was only concerned about substantial completion. (See Defendant’s Trial Exhibit

134). Thereafter, Stephanie Rolin was informed of the following: (1) the Hardie was

done; (2) the outdoor classrooms were done; (3) the sheetrock was done (Wind Clan

being advised, again, that no touchups were to be done to sheetrock); (4) the acoustical

ceilings and wall panels were 95% complete (Kenny from Dixie was on this); and (5)

with respect to the speaker covers around the outside speakers (the speakers being of


       16
              This meeting was videotaped by Wind Clan’s John Csanyi. (See T.T. 200).



                                             28
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 29 of 67                     PageID #: 1449



different sizes), Rolin’s Tony Wright indicated that he would and could fix all speaker

issues in an hour to an hour and a half. (See Defendant’s Trial Exhibit 134; see also id.

(the clear understanding at the meeting was that Rolin would “eat” the cost of Wright’s

one and one-half hour of labor to fix the speaker issue)). And to the extent there

remained an issue with some round lights and filling in areas above and below those

lights, Rolin agreed to perform this rework at no cost to Wind Clan since the contractor

had supplied the cardboard pattern/template to Wind Clan, (See id.). The bottom line

was that Rolin’s Tony Wright and Todd Babin informed Stephanie Rolin, when asked,

that Wind Clan’s work was at substantial completion. (See Defendant’s Trial Exhibit

134). Accordingly, Rolin informed Wind Clan that it did not need to send any men out to

the jobsite between November 14, 2017 and November 20, 2017 and could wait for the

owner’s punch list. (See id. (Cliff Dorsey commented on at least two occasions during

the meeting that Wind Clan would await the owner’s punch list before performing any

additional work)).

       On November 15, 2017, Cliff Dorsey sent a letter to Stephanie Rolin to confirm

Wind Clan’s takeaways from the meeting on November 14, 2017 (Plaintiff’s Trial Exhibit

51). Of note, Dorsey indicated that Wind Clan would return a crew to the project to

perform any items on the Owner’s Punchlist related to Wind Clan work (see Plaintiff’s

Trial Exhibit 51), a point (among others) about which Stephanie Rolin disagreed (see

Plaintiff’s Trial Exhibit 50). Indeed, Rolin testified at trial that this first bullet point was

incorrect because Rolin generated punch lists before the architect’s walkthrough and,

therefore, Wind Clan had to punch both lists and maybe even a third list. (See T.T. 527-




                                                29
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 30 of 67                       PageID #: 1450



30).17 By letter dated November 17, 2017, Cliff Dorsey objected to the items listed in

Rolin’s letter dated November 15, 2017. (Plaintiff’s Trial Exhibit 17, at 3). “Wind Clan

attended the subcontractor coordination meeting with the specific intent to ascertain the

manpower needed to finish any work required prior to substantial completion.

Stephanie, you specifically stated that no manpower from Wind Clan was needed until

AFTER the substantial completion walkthrough is complete and an AE/Owner punch list

is received. You also stated that the rework being done in the atrium was ‘on Rolin’ as

you decided to accommodate the owner’s request for a higher-level finish than

specified.” (Id.).

       The architect did not find that the project was at substantial completion after the

November 20, 2017 walkthrough. (T.T. 563-64).18 Wind Clan received a punch list (a

365-page handwritten punch list) after that meeting, but it did not return to the site to

complete the items for which it was responsible (T.T. 133; compare id. with T.T. 419,

446 & 843 (testimony that Wind Clan never returned to the jobsite after the November

14, 2017 meeting)). Rolin’s Seth Smith emailed the punch list generated by the



       17
              With respect to the punch list, or resolution checklist, updated on October 19,
2017 (see Defendant’s Trial Exhibit 166), Kelli Williams testified that the items on that list that
were or could have been on Wind Clan’s scope of work could have been fixed in about two
hours (see T.T. 810-14).
       18
                Close in time to the architect’s walkthrough, Steve Ledkins, the director of public
works for the Poarch Band of Creek Indians, called Stephanie Rolin and asked her to walk the
inside of the project with him; he pointed out a number of problems with the walls and stated that
the owner was not going to accept the building. (T.T. 519-21; see Plaintiff’s Trial Exhibit 125,
Peaden depo., at 70-72 (Ledkins contacted Sandy Hollinger, a tribal council member, and Sandy
called Peaden and told her Wind Clan’s work was not acceptable)). Rolin called Seth Smith after
she walked the inside of the building with Ledkins; Smith told Rolin that he had another
subcontractor coming in to fix the problems because Wind Clan told him it was not coming back
(T.T. 522). At this point, Rolin told Smith to get someone in to fix it before the architect and owner
returned and that Rolin would eat that cost. (Id.).



                                                 30
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 31 of 67               PageID #: 1451



Architect and the Owner to all subcontractors on November 28, 2017 (Plaintiff’s Trial

Exhibit 93 (“We have until December 13th to complete all items on the punch list.”)) and

emailed Wind Clan two days later, on November 30, 2017, to ask for its “stance on

completing the punch list at CYDC.” (Plaintiff’s Trial Exhibit 96).19 According to Wind

Clan’s Kelli Williams, the list was not easy to read and Wind Clan had requested

assistance from Rolin in determining the items for which it was responsible (T.T. 447).

However, the architect, Dieter Borrell, credibly testified that no subcontractor other than

Wind Clan complained about being unable to read or interpret this punch list. (T.T. 265;

see T.T. 260 (Borrell’s testimony that while a number of locations that needed fixing

were identified during the OAC walkthrough on November 20, 2017, no subcontractor

other than Wind Clan would have had any issue with the architect’s comments and

would have been able to finish the fixes without any issues)). Moreover, when Williams

was given a copy of the punch list during trial, the most she could offer was that the

scan she was shown at trial was better than the one Wind Clan received from Seth

Smith; it was clear from her testimony though that the list was not illegible. (See T.T.

838-40).

       On November 29, 2017, Rolin initiated and sent to Wind Clan Change Order 6, a

deductive change order in the amount of $5,000.00 due to Wind Clan’s failure to install

Bird Spikes (see Plaintiff’s Trial Exhibit 95), reducing the already reduced amount of

$927,738.71 to $922,738.71.




       19
              Therefore, according to Stephanie Rolin, any possible miscommunication in the
November 14, 2017 meeting would have been cleared up two weeks later when the architect
sent the punch list and Seth Smith emailed Wind Clan. (T.T. 569-70).



                                             31
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 32 of 67                     PageID #: 1452



       On December 1, 2017, Rolin’s Seth Smith emailed Wind Clan advising that it

could consider the attachment to the email as “a formal 48-hour Notice of Default per

Article Ten of the Subcontract Agreement.” (Plaintiff’s Trial Exhibit 98). Smith’s attached

letter is referenced as a “Notice to Comply” and called attention, in relevant measure, to

Wind Clan’s refusal to send a crew to complete punch list items and the fact that all

other subcontractors had been able to read the punch list and understand the scope of

their work. (Plaintiff’s Trial Exhibit 98, at 2). Smith set a deadline for Wind Clan to return

to the site and complete its punch list items. (Id.). Wind Clan rejected this notice.

(Plaintiff’s Trial Exhibit 17; see also id. (“When you can provide a Wind Clan punch list

that is legible and that includes the work you consider to be Wind Clan’s responsibility,

we will evaluate and send crews to perform the work.”)).

       On December 4, 2017, Rolin sent Wind Clan a letter of termination. (Plaintiff’s

Trial Exhibit 13). “No payments shall be made to Wind Clan as cost[s] are expected to

exceed the contract amount, therefore your bonding company is being put on notice of

claim.” (Id.; see also Plaintiff’s Trial Exhibit 18). Wind Clan responded by letter dated

December 6, 2017, that Rolin’s termination letter was without cause or merit because

Wind Clan “refutes the allegations of default contained in your December 1, 2017 Notice

to Comply and does not recognize your demands in that letter are valid or reasonable.”

(Plaintiff’s Trial Exhibit 19, at 1; see also id. at 1-2 (setting forth, in part, that substantial

completion of the project was not being held up due to Wind Clan’s punch list items but,

instead, by other issues and offering the explanation that its request for a legible punch

list was merely an attempt to obtain a punch list to review for scope because it would be

“unreasonable for a subcontractor to blindly send manpower to a job without the ability




                                                32
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 33 of 67                       PageID #: 1453



to fully assess the scope of work.”)). This letter also served as formal notice to Rolin of

Wind Clan’s intent to pursue a bond claim (see id. at 2) and, indeed, two days later, on

December 8, 2017, Wind Clan sent to Rolin’s bonding company a notice of non-

payment and claim. (Plaintiff’s Trial Exhibit 20).20

        Rolin responded to Wind Clan’s December 6, 2017 letter by its own letter dated

December 11, 2017 and, in relevant measure, simply stated that it never excused Wind

Clan from performing any post-inspection punch list work. (See Plaintiff’s Trial Exhibit

21). Wind Clan sent its letter response on December 18, 2017, continuing to assert that

its termination was wrongful and unwarranted. (Plaintiff’s Trial Exhibit 22). “Wind Clan

did not refuse to participate in the Punch List work prior to the Termination by Rolin.

Wind Clan was directed to resume Punch List activity after Substantial Completion of

the Project.” (Id.) By letter dated December 20, 2017, Rolin responded that “Wind Clan’s

failure to return to the jobsite to complete punch list work, after proper demand from

Rolin Construction, was a material breach of the Subcontract.” (Plaintiff’s Trial Exhibit

102).

        Some of the reasons Rolin could not get a certificate of substantial completion on

November 20, 2017 were related to the challenges with the testing and balancing (T.T.




        20
                  Wind Clan did not make the actual bond claim until February 28, 2018. (See
Plaintiff’s Trial Exhibit 24). Williams admitted during trial that the affidavit signed by Tara Peaden
in support of the bond claim showing an agreed contract price between Rolin and Wind Clan of
$2,527,161.51 was inaccurate (T.T. 456-57; see also Plaintiff’s Trial Exhibit 126, Peaden depo.,
at 87-8 (the contract price was never $2,527,161.51 and, therefore, the insertion of this amount
in the affidavit attached to the bond claim was inaccurate; according to Peaden, this was the
amount of money Wind Clan spent on the job and for which Wind Clan was seeking
repayment)), yet Wind Clan never submitted an amended bond claim (see id. at 457) or
otherwise corrected the claim (T.T. 477). Hartford denied Wind Clan’s bond claim on March 14,
2018. (Plaintiff’s Trial Exhibit 108).



                                                 33
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 34 of 67                PageID #: 1454



157-58), signage (T.T. 159), and many other issues that dealt with every aspect of the

job. The final test and balance was approved on December 29, 2017, the date of

substantial completion. (Id.; see also T.T. 138; Trial Exhibit 120 (certificate of substantial

completion dated December 29, 2017)). Kelli Williams admitted that Wind Clan made

mistakes in performing its work at the CYDC project and while some of those mistakes

may have extended durations of activities, her clear trial testimony was that Wind Clan

did not extend the duration of the project schedule. (See T.T. 460-61; see also Trial

Exhibit 125, Curtis Dorsey depo., at 81-82 (witness expresses doubts that Wind Clan

“got everything right” on the CYDC project)).

       Stephanie Rolin testified that in 99 percent of commercial contracts, substantial

completion occurs when the owner can accept the building as done and habitable

except for punch list items and that was what she was making reference to during the

meeting on November 14, 2017. (T.T. 561). The next step, after substantial completion,

is final completion, which means all punched items are done and everything is 100%

complete. (Id.). According to Rolin, she “probably” told Wind Clan it did not “need to

come back until substantial because substantial, for [her], was in six days [on November

20, 2017] when the architect came, walked the job, said okay[,] you’re substantial and

here’s your punch list . . . [that] you guys need to complete[.]” (T.T. 563). Of course, the

architect did not tell Rolin that the project was at substantial completion on November

20, 2017. (T.T. 563-64). And when counsel for Wind Clan began to point out a number

of non-Wind Clan items that may have prevented the architect from certifying

substantial completion—such as the sewer not being connected, the generator not

being tested, whether the fire alarm met code (which was being held up because




                                             34
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 35 of 67                      PageID #: 1455



engineers were redesigning some electrical and fire alarm)—Stephanie Rolin’s

testimony indicates that in accordance with industry standards, the project should have

been certified as substantially complete during the walkthrough on November 20, 2017

but that the architect on this project wrote the specifications in such a manner as to

define substantial completion as what is normally regarded in the industry as final

completion. (T.T. 564-66). It is difficult for the Court to reconcile this testimony with the

contents of the Architect’s email to Rolin on December 29, 2017 (see Defendant’s

Exhibit 150), the date Rolin received the certificate of substantial completion (see

Plaintiff’s Trial Exhibit 120), as Dieter Borrell’s email establishes that he had not

received the TAB report and addressed matters to suggest that final completion was not

on the horizon (see Defendant’s Trial Exhibit 150 (“A final inspection will be required

once you’re ready with all the documentation and all the comments made on the punch

list have been completed. Please give us [a] 15 day notice to schedule the teams to

perform final inspections.”)).

       On January 12, 2018, Rolin sent Change Order 7, a deductive change order to

Wind Clan related to the acoustical ceiling tiles and wall panels installed by Dixie in the

amount of $232,598.00 (Plaintiff’s Trial Exhibit 103), reducing the contract total from

$922,738.71 to $690,140.71 (id.).21



       21
                 Wind Clan had a subcontract with Dixie, executed prior to Wind Clan’s May 5,
2017 termination (that is, at the beginning of the CYDC project), which provided that Dixie would
install all acoustical ceiling tiles and wall panels in the auditorium area of the project (T.T. 127;
see also T.T. 375) for $232,598.00, which was part and parcel of the total Wind Clan contract
amount of $2,098,277.00 (see Plaintiff’s Trial Exhibit 79). This acoustical ceiling tile and wall
panel work was to take place toward the very end of the project. (T.T. 375).




                                                 35
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 36 of 67               PageID #: 1456



       A Change Order dated January 29, 2018, Change Order Number 2, increased

the original contract sum, in Rolin’s contract with the owner, from $14,800,000.00 to

$14,941,204.91. (See Plaintiff’s Trial Exhibit 121). Only one item in the change order

driving the change in the contract sum related to Wind Clan work. (See id.) In addition,

but importantly, the contract time was increased by 112 days, such that the date of

Substantial Completion as of the date of this Change Order was December 16, 2017.

(Id. at 2; see also id. (“Time extensions due to weather delays (+67) and due to added

scopes of work affecting the job schedule (+45 days) for the period from October 2016

through November 2017: Add 112 calendar days.”)).

       Rolin demobilized from the site close to February 26, 2018 (see T.T. 137), the

date Seth Smith sent Michelle Canterbury, at Wind Clan, an email advising that Wind

Clan had exceeded its contract value and, therefore, did not have the funds in the

contract “for any Owner Paid Material invoices to be processed.” (Plaintiff’s Trial Exhibit

106). That email reflects that Wind Clan’s owner-paid materials totaled $552,370.79

(T.T. 138). That same date, February 26, 2018, Rolin sent Wind Clan Change Order #8,

which reflected work performed to complete the punch list. (T.T. 143; compare id. with

Plaintiff’s Trial Exhibit 105). The total listed on this change order of $113,792.05 was

broken down as follows: $27,589.51 for Rolin construction cost and $86,202.54 for

painting cost by Willard Rogers. (Plaintiff’s Trial Exhibit 105). Seth Smith offered the

following testimony: “That’s where we had all the level four finish issues and had to

have Willard Rogers come back in and finish those walls and then repaint them to get to

the appropriate finish.” (T.T. 143-44). This deductive change order reduced the contract




                                             36
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 37 of 67                    PageID #: 1457



balance to $576,348.66 (Plaintiff’s Trial Exhibit 105) from the previous amount of

$690,140.71 after Change Order 7.

       On March 13, 2018, Rolin sent Wind Clan Change Order #9, a deductive change

order in the amount of $2,119.00 for “chan[g]ing multipurpose room walls from F6 to B2

wall types[.]” (Plaintiff’s Trial Exhibit 107). This deductive change order reduced the

contract balance to $574,229.66 (id.), which was the amount left over after

consideration of all change orders (T.T. 145). Thereafter, Rolin deducted Wind Clan’s

owner-paid materials of $552,370.79 (compare T.T. 547-48 with Plaintiff’s Trial Exhibit

124),22 leaving a total owning under the contract of $21,858.87.

       Seth Smith testified that the purpose of a construction schedule is to serve as a

guideline for the project to be built (T.T. 50) and that sequencing involves arranging a

group of activities or tasks to be performed “in order to achieve an end result in the most

efficient manner possible.” (T.T. 51). Because there were 25 to 30 different trades on

the CYDC project, for instance, the purpose of the schedule was to “[p]ut the events in

order of what has to happen first to last in order to finish [the] project.” (T.T. 51-52).

Some activities in a given project are more important than others and, therefore, are on

the critical path, which is the longest path of the schedule and consists of activities that




       22
                The Poarch Band of Creek Indians is a tax-exempt organization with respect to
its involvement with projects on trust property; therefore, to get the tax exemption benefit, the
owner would pay all invoices for materials submitted by all subcontractors to Rolin and at the
end of the project Rolin would get a deductive change order from the owner for owner-paid
materials and then took the amount of owner-paid materials attributable to each subcontractor
“off” that subcontract’s contract total. (See T.T. 125). And because each subcontractor was
aware of this “process,” owner-paid materials were “figured-in” to the subcontractor’s bid and
the contract total.




                                                37
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 38 of 67                PageID #: 1458



must occur in sequence for the building to become substantially complete. (See T.T.

52). Auxiliary events and activities have float time built in them and generally are not on

the critical path, “meaning they can occur at any point in time within a certain time frame

without hitting the main activities of the schedule or the longest path of a schedule or

longest path of sequenced events to occur in order to finish a project.” (Id.; see also id.

at 53 (defining float as the amount to time in which a particular activity has to occur

before it transitions to being on the critical path)). So taking the April 5, 2017 schedule

(Plaintiff’s Trial Exhibit 122), reflecting a substantial completion date of August 30, 2017,

Seth Smith testified that there were clearly multiple line items or sequences on the

critical path for which Wind Clan was responsible and its failures caused other trades

scheduled to follow Wind Clan to stack up and experience delays (compare id. with T.T.

149-51; see also T.T. 869-72 (Williams agreed that Wind Clan missed a plethora of

milestone dates set out in the January 25, 2017 schedule and the April 5, 2017

schedule)).

       Damages Plaintiff claims in this lawsuit basically are set forth in an attachment to

Seth Smith’s February 15, 2018 letter to Cliff Dorsey. (Plaintiff’s Trial Exhibit 1, at 2; see

also T.T. 537-38). Rolin is seeking to recover from Wind Clan: (1) direct costs to Rolin—

fuel, materials and tools purchased by Rolin for Wind Clan to keep the subcontractor

going forward on the CYDC project and to pay subcontractors to complete Wind Clan’s

punch lists—totaling $39,453.00 (compare Plaintiff’s Trial Exhibit 1, at 2 with T.T. 538-

40; see T.T. 506-07 (Stephanie Rolin’s testimony that Rolin had to purchase almost

$20,000.00 in fuel for Wind Clan to run its lifts)); (2) $86,202.54 paid by Rolin to Willard

Rogers to correct Wind Clan’s drywall work (to get it to level 4) and, once corrected, to




                                              38
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 39 of 67                PageID #: 1459



repaint the drywall work (compare Trial Exhibit 1, at 2 with T.T. 540-41); (3) $76,439.00

paid to Bagby & Russell for delays and purported overtime it paid to its employees to

make up for the delays in the schedule caused by Wind Clan, as well as an additional

$25,600.00 Rolin paid to Bagby & Russell for damaged work, where Wind Clan ripped

out Bagby’s work in order to make corrections to Wind Clan work thereby requiring B&R

to come back and replace its previous work (compare Plaintiff’s Trial Exhibit 1, at 2 with

T.T. 541-42; see T.T. 549-53 (B&R made an informal claim to Rolin and was the only

subcontractor to do so; Rolin performed no investigation with respect to the

documentation B&R sent in support of the two amounts claimed)); and (4) Rolin delay

cost, which it calculated as four months of general conditions totaling $223,616.25

(compare Plaintiff’s Trial Exhibit 1, at 2 with T.T. 542-45; see also T.T. 149 (general

conditions do not include work in place but, instead, consist of overhead—supervision,

project management, insurance, power bills, etc.—to make the project run)). Seth Smith

came up with the four months based upon his “belief” that Wind Clan delayed the

completion of the CYDC project by some four months. (T.T. 148). Smith testified that he

took the April 5, 2017 schedule (because that was the schedule that Wind Clan “bought

into”) (T.T. 150)), which had a completion date of August 30, 2017, then took into

account that the general contractor (in this case, Rolin) will be out on the project site for

two additional months after substantial completion doing punch lists, arriving at the end

of October, and then “charg[ed Wind Clan] for November, December, January, and




                                             39
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 40 of 67                   PageID #: 1460



February.” (T.T. 149). “As [Rolin] looked at it, based on that schedule, Wind Clan

delayed the project four months.” (Id.)23

       John Buziak is a construction scheduler, who also does claims analysis and work

as an expert witness. (T.T. 627). Defendant’s expert witness testified that he did not hear

in Seth Smith’s testimony any calculation whatsoever to attribute a four-month delay in

the CYDC project to Wind Clan. (See T.T. 641-42). Moreover, Buziak identified two

problems with Smith’s approach: first, Smith was referring to a schedule that was

defective and not usable for that purpose because, in particular, it was missing the

mechanical build-out (T.T. 642; see also T.T. 648 (“You couldn’t properly define the

critical path with the Baseline schedule because of the lack of detail . . . . In particular, . .

. a lot of the major mechanical systems were not detailed on the schedule. So the

schedule didn’t define the full scope.”); see T.T. 649 (Buziak looked at all the schedules

generated by Baseline consultants but referred to the January 25, 2017 schedule as the

“baseline” schedule because it was the first complete schedule that could be utilized to

manage the CYDC project)) and, second, the critical path changed, as borne out by the

schedules prepared by Baseline Consultants and by the witness’s own analysis (T.T. 649;

see also id. at 649-50 (Buziak’s testimony that the schedules and his own analysis initially

reflected that the last slab poured in the build-out was going to finish last and that was

going to drive the critical path but what happened is that because of issues in the safe

room and mechanical systems, those paths were delayed and overtook the interior


       23
               Kelli Williams testified, however, that based on everything that was noted during
the November 14, 2017 subcontractors’ meeting, in the context of Rolin’s belief that substantial
completion would occur on November 20, 2017, all delay thereafter would be concurrent delay.
(T.T. 830-31; see also id. at 830 (defining concurrent delay as “delay that goes on at the exact
same time.”)).



                                               40
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 41 of 67                 PageID #: 1461



buildouts); see id. at 650 (testimony that the majority of construction jobs end up late,

even where schedulers are involved)).

       Buziak testified that he was hired initially to look at the construction schedule and

ascertain whether Wind Clan delayed the project and, as his work progressed, he

performed an earned value analysis on the work that Wind Clan had in place. (T.T. 634).

With respect to the first task, Buziak utilized the forensic schedule analysis (or 29R) to

determine whether Wind Clan delayed the CYDC project (See T.T. 634-35; see also id.

(materials and information utilized); compare id. with T.T. 730-32 & 761 (the expert was

never tasked with determining exactly how many ways the project was delayed or the

number of delay days attributable to the contractor or any particular subcontractor but

testified he could not attribute days of delay to anyone because that would require a

schedule that could stand up to standards for forensic analysis and no such schedule

existed in this case)). In terms of the development of his model, and the validation of the

model, Buziak testified that he initially utilized daily reports to start a daily delay method

(T.T. 636 (“[I]t’s a timeline. And it compiles and correlates the various daily logs and shows

what days what activities were being performed and who was performing them.”)) and

then when he received copies of the Baseline schedules, he utilized them to “[a]ccomplish

FSA S[V]P 2.1, Pages 18 through 20.” (Id.).

       And what that is, there are established criteria for taking a schedule and
       using it to do any kind of forensic work or use it as a tool in this kind of a
       venue.

               In particular, it looks for a network that’s fully connected and
       logically executable. It looks to see that . . . all the scope in the project is
       defined in the schedule. And that’s really key because you find very many
       sages on the site who will tell you before you ever set foot on it that they
       know what the critical path is going to be. And then when you assemble all




                                              41
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 42 of 67                      PageID #: 1462



       that material together and you put it into a network and you get the
       durations in there, you find out it’s not what they expected at all.

                                      .       .        .

       [When Buziak received PDFs of the Baseline schedules, which did not
       have native format data, he] first went through those schedules[ and] it
       was clear they were not to [an] appropriate level of detail to demonstrate a
       proper critical path. The other thing is they didn’t have all the scope
       defined that you would need to properly identify a critical path.

               So there was some value in them because you could see progress
       data that had been collected over time and use that to estimate the
       slippage in the schedule[,24 but a]s far as being able to demonstrate delay
       along any particular path, [that was] just not possible the way the schedule
       is structured and the level of detail it’s at.

(T.T. 636-37 & 639). The unreliability of the schedules, however, did not prevent Buziak

from forming opinions about which he could testify to with a reasonable degree of

engineering certainty because he was able to take the daily logs, identify the activities

that were part of the project, and then trace the longest path through the project. (T.T.

639-40).

       Buziak defined critical path as “the longest path that’s a sequence of events from

the beginning of the project to the end of the project that defines the length of the

project[]” and further, that as long as an activity is not on the critical path, the project is


       24
                 Buziak gave extensive testimony about the October 2016 “placeholder” schedule
and the January 25, 2017 schedule (see generally T.T. 650-73) in an attempt to establish that
Rolin compressed the project schedule by two months and/or otherwise fiddled with the
schedule to show the project was going to finish on time (in an attempt to recover schedule),
wreaking havoc on the mechanical subcontractor and the guys hanging the storm drain in the
roof (see id. at 673 (Buziak’s testimony that neither one of these subs came close to meeting
the milestones set forth in the January 25, 2017 schedule)), and to show (for various reasons)
that the CYDC was not ready for interior buildout—consisting of the MEP rough-ins, including
fire protection if that is a part of the building’s scheme, the framing, hanging drywall, and
finishes (including paint), as well as fire alarms. (T.T. 652; cf. T.T. 392 (Cliff Dorsey’s testimony
that when Todd Babin directed Wind Clan to start putting up framing no other MEP trade was on
the worksite))—on February 16, 2017 and that the interior buildout suffered from improper
sequencing (see, e.g., T.T. 657-58, 672 & 687).



                                                  42
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 43 of 67                 PageID #: 1463



not being delayed. (T.T. 640; see also T.T. 653 (the critical path can be looked at as

“the longest path through the schedule, which we described yesterday as a sequence of

activities that are linked together that are the longest path and determine the length of

the project.”)). He also indicated that critical path could be looked at in terms of the float

criteria, “[s]o the most negative path through the schedule [] where you ha[ve] the most

negative float . . . that’s going to be a critical path.” (T.T. 653-54). Buziak described float

in a schedule as: “Mathematically, all these activities are computed off of a network.

And you can start with a first activity and compute forward through the schedule and

that will give you what are described as the early dates. You can also start at the last

activity in the schedule and [] from your projected finish date or [] anticipated finish date

and go backwards and see . . . where you end up as a start. . . . The gap between the

early dates and the late dates is the float.” (T.T. 654).

       According to Buziak, the critical path was through the build-out of the mechanical

room, the clearing up of the punch list/field report provided by Premier Engineering in

late September of 2017, the overhead rough-in and then back into the steel25 and to the

foundations. (Compare T.T. 682 with Defendant’s Trial Exhibit 157(b), at 6 (same); see

also T.T. 713-14 (September 22, 2017 field inspection report by Premier Engineering

detailing mechanical discrepancies that needed to be completed before testing could

start); T.T. 739 & Defendant’s Trial Exhibit 157(b), at 5 (the MEP trades and Rolin bore

the responsibility for the overhead rough-in, which took several more months than


       25
                Late in the construction process, it was determined not only that the steel
erectors missed some welds and that additional bracing was necessary in the saferoom, which
“interfered with just about everybody.” (T.T. 686; see also T.T. 685).




                                              43
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 44 of 67               PageID #: 1464



planned) and provided an indicator of where the true as-built critical path flowed)). Thus,

according to Buziak, Wind Clan’s work was not on the critical path and, as a result,

Wind Clan did not delay the project because a necessary condition for delaying a

project requires that the work performed be on the critical path. (T.T. 731; see also T.T.

744 (Buziak’s opinion that the exterior wall is not on the critical path, though he admitted

that a building cannot exist without an exterior wall); see T.T. 743-44 (any problems

Wind Clan had in February, March, April, and May of 2017 in getting the right materials

onsite did not impact the critical path).

       Rolin’s extensive trade stacking started in mid-April and continued until August

and further complicated the analysis. (T.T. 683). Buziak also gave rather extensive

testimony regarding pictures showing trade stacking, improper sequencing—leading to

rework (T.T. 706 (every construction project has some measure of rework but some

rework can be avoided by good sequencing and rework increases with the stacking of

trades))—and unexpected pacing (see T.T. 695-705; see also T.T. 703 (unexpected

pacing comes in when, for example, because the fire stations had not yet been installed

Wind Clan or Dixie had to leave drywall out)), all of which were factors in delaying

completion of the project (compare id. with Defendant’s Trial Exhibit 157(b), at 8-11).

       Buziak testified that he saw no evidence that the CYDC project was ever ahead

of schedule from the point where time was lost in the rains in December of 2016, and,

therefore, certainly was not ahead of schedule when Wind Clan arrived onsite. (See

T.T. 707). Moreover, with respect to whether Wind Clan was on the critical path,

Buziak’s testimony was clear that the Baseline schedules, including the April 5, 2017

schedule, could not be utilized to judge the critical path. (Id.; see T.T. 707-08 (Buziak’s




                                             44
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 45 of 67                   PageID #: 1465



description of the April 2017 schedule as a “progress defective January schedule”

because while it had dates “all the dates had slid to the right” principally because of

delayed steel erection)).

       The second major task that Buziak performed was to provide an estimate of work

in place using an earned value analysis. (T.T. 715; compare id. with Defendant’s Trial

Exhibit 157(a)).

       You take the contracted value. You allocate it across activities in the
       project. That was my step one.

              Once I did that, I went back to the other documents I had
       assembled over the course of the project and estimated the progress of
       each one of these activities by month for both Wind Clan and Dixie. And
       then they got that percent of value for that activity.

             And in the end, I think I came up with . . . 1.37[4] [] million . . . for
       work of Wind Clan’s in place, and Dixie’s was 700,000.

              . . . [I]n this method, you don’t attempt to account for rework. This is
       just what’s the value, you know – the basic principle is something is worth
       what somebody else will pay for it. What they’re willing to pay for it was a
       contract value, and this is what’s the work in place attributable to each one
       of those parties.

(T.T. 715-16; see also T.T. 720-22 (Buziak’s testimony that he started with the contract

price and allocated the value of activities performed to the entity that performed those

activities); see T.T. 716-18 (Buziak’s testimony about attachments to his analysis,

including an activity sheet and backup for the allocation); compare id. with Defendant’s

Trial Exhibit 157(a), at 3 (“The value for the WIP for WWC is $1,374,187.55, and for

Dixie is $724,589.45. Additionally, the sums have a zero sum relationship. The

combined value must total to $2,098.777.”)). Buziak testified on cross-examination that

he did not consider the change orders issued in this case, including the three executed

by Wind Clan (T.T. 722) or the value of owner-paid materials (T.T. 724; see also id.



                                               45
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 46 of 67                        PageID #: 1466



(recognizing that the value of the owner-paid materials on the CYDC project, for Wind

Clan and Dixie, totaled roughly $952,000.00)).

        Wind Clan’s cost report for the CYDC project reflects that the amount of money

it paid out—for labor, subcontractors, and materials that were “outside” the owner-paid

materials—to complete the project totaled $1,807,560.00. (Compare Defendant’s Trial

Exhibit 167 with T.T. 814-15). However, this exhibit also reflects a line item for

attorney’s fees (see Defendant’s Trial Exhibit 167, at 4); therefore, Wind Clan started

from a point of $1.8 million, subtracted the attorney’s fees, and then added interest in

the amount of $35,000 on pay applications 1-3 and an overhead/fee of $299,516.34 to

reflect a subtotal owed to Wind Clan of $2,116,051.0026 (Defendant’s Trial Exhibit 168)

should the Court find that “this was a termination for convenience[.]” (T.T. 817).

According to Williams, the original written contract between Rolin and Wind Clan

contained no provision for partial termination for cause nor is there any industry

standard providing for a partial termination for cause (T.T. 825); however, the contract

does recognize, as does the industry, a partial termination for convenience, which

allows for the de-scoping of part of the work but not all the work and allows for

compensation for the amount of work performed (T.T. 824-25).

                                    CONCLUSIONS OF LAW

       A.      Wind Clan’s May 5, 2017 Termination. Rolin failed to give Wind Clan the

required 48-hours-notice of default and an opportunity to cure before issuing written


       26
                Wind Clan WITHDREW the request for the $43,109.59 Artemis charge reflected
in Defendant’s Trial Exhibit 167 which is also reflected in (or part of) the first line item (the $1.8
million) in Defendant’s Trial Exhibit 168. (See T.T. 837).




                                                  46
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 47 of 67                  PageID #: 1467



notice of termination (Plaintiff’s Trial Exhibit 32, Article Ten: Termination (“If

SUBCONTRACTOR at any time shall refuse or neglect to supply sufficient, properly

skilled workers, or materials, or equipment of the proper quality and quantity, or fail in

any respect to prosecute the work with promptness and diligence or to maintain the

schedule of work, or cause by any action or omission the stoppage or interference of

work of CONTRACTOR or any other subcontractor or fail in the performance of any of

the covenants contained in this Subcontract Agreement, or be unable to meet its debts

as they mature, CONTRACTOR may at its option and at any time after serving 48

hour[s] notice of such default, and should SUBCONTRACTOR not cure such default

within 48 hours, CONTRACTOR may27 terminate this Subcontract Agreement by

delivering written notice of termination to SUBCONTRACTOR.”))28 for failure “to supply

sufficient supervision, skilled workers, and material to execute the work with promptness

and diligence to maintain the project schedule[]” (Plaintiff’s Trial Exhibit 72). Given the

impropriety of Rolin’s May 5, 2017 written termination of Wind Clan, this Court deems

the act to be a termination for the convenience of Rolin. (See Plaintiff’s Trial Exhibit 32,

Article Ten: Termination (“In the event any exercise by CONTRACTOR of its remedies

under this Subcontract Agreement shall be determined to have been wrongful, such

exercise shall be deemed a termination for the convenience of the CONTRACTOR

under this Article.”)). The Court further finds the termination on May 5, 2017 to be

termination of the whole of the Subcontract for convenience, given that the termination


       27
              Rolin and Wind Clan added the highlighted language after negotiation.
       28
                 Given the provisions of the Subcontract, the undersigned has no reason to doubt
Kelli Williams’ trial testimony that the standard in the construction industry is to provide 48-
hours-notice and an opportunity to cure within that 48-hour window. (See T.T. 471 & 790).



                                               47
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 48 of 67             PageID #: 1468



letter states that the termination was “for the work included in the Subcontract

Agreement” and, further, instructed Wind Clan to cease all work and leave all equipment

and materials onsite so that its work could be completed by others. (Compare Plaintiff’s

Trial Exhibit 72 with Plaintiff’s Trial Exhibit 32, Article Ten).

       B.      Termination of Convenience and Related Calculations. Therefore,

under the terms of the Subcontract, Rolin was required to compensate Wind Clan for

any “acceptable Work performed to the date of termination,” provided Rolin received

payment for Wind Clan’s work from the Owner. (See id.). The Owner paid Rolin for

Wind Clan’s work performed to the date of termination, as reflected in Wind Clan’s first

three pay applications to Rolin. The three applications totaled $300,600.00 (see

Plaintiff’s Trial Exhibits 117-119). However, what could not be determined at the time of

termination was the value of the “acceptable Work performed” by Wind Clan to the date

of termination. (See T.T. 182). Seth Smith testified that Wind Clan’s work was ultimately

accepted after Dixie’s rework (compare T.T. 182 with T.T. 192). When combined with

the evidence of record that Dixie finished its repairs of Wind Clan work on May 30, 2017

(after starting that work on May 8, 2017), the value of Wind Clan’s “acceptable Work

performed” can be determined by subtracting from the total of the three pay applications

(that is, subtracting from $300,600.00) the monies Dixie expended from May 8, 2017

through May 30, 2017 in repairing Wind Clan’s work (that is, performing rework). And

while this Court cannot determine a “to-the-penny” amount attributable to Dixie’s repairs

or rework of Wind Clan’s work, based upon the amounts Dixie billed for work from April

28, 2017 to May 19, 2017 ($150,403.50) and for work from May 21, 2017 to June 17,

2017 ($349,073.17), and extrapolating from there, the Court finds that Dixie billed Rolin




                                               48
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 49 of 67                      PageID #: 1469



a total of approximately $180,000.00 for repairs to or rework of Wind Clan’s work

reflected in the three pay applications. Rolin is ORDERED to pay to Wind Clan the sum

of $120,600.00 under the express terms of the written subcontract for “acceptable Work

performed” by Wind Clan to the date of termination.

       C.      Rolin’s Subcontract with Dixie and Oral Contract with Wind Clan.29

Rolin asked Dixie to come back to the jobsite on the Monday after Wind Clan’s May 5,

2017 termination to take over the interior portions of the work that originally had been in

Wind Clan’s scope of work. (T.T. 113 & 116). To this end, Rolin entered into a “not-to-

exceed” subcontract (dated May 10, 2017) with Dixie to perform that work based on

T&M (time and material) rate plus 20% (see Plaintiff’s Trial Exhibit 6 (subcontract

between Rolin and Dixie)) after principals with Rolin, Dixie and Wind Clan reached an

oral agreement and understanding that the work Dixie performed and each invoice Dixie

produced would generate “a deductive change order to Wind Clan for that dollar

amount.” (Compare T.T. 113 with Plaintiff’s Trial Exhibit 49). This understanding was a

component of Wind Clan’s oral agreement with Rolin (T.T. 218-19) to complete the

exterior scope of work contemplated in the original subcontract with the hope being that



       29
                  This Court REJECTS Plaintiff’s argument that Wind Clan should be estopped
from arguing that the written subcontract was not the express contract under which the parties
were operating at all times because after Wind Clan’s May 5, 2017 termination (and termination
of the written subcontract) the parties entered into an oral contract whereby Rolin offered Wind
Clan the opportunity to remain on the project and complete the outside scope of work. Wind
Clan accepted this offer in the hopes that there would be monies remaining for it to be paid (out
of the original total of $2,098,277.00) after payment of all owner paid materials and for work
performed by Dixie and with knowledge that their agreement to perform would mean that Rolin
would not file a claim on its (Wind Clan’s) bond. The fact that Wind Clan ultimately waived its
right to a jury trial does not amount to an admission that the written contract is the sole contract
which informs the disposition of this case, particularly in light of this Court’s specific
determination that the parties relationship from May 8-9, 2017 forward was based on the
express oral contract.



                                                 49
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 50 of 67               PageID #: 1470



there would be monies left over at the end of the project from the contracted price

($2,098,277.00) after Rolin paid Dixie (see T.T. 360-63; see also, e.g., T.T. 362-65

(Wind Clan reached the understanding regarding Dixie’s interior work, as well as the

oral agreement with Rolin to continue the exterior scope of work because of Rolin’s

threat to file a claim on Wind Clan’s bond)). The sole provisions of Wind Clan’s oral

contract with Rolin to continue with the exterior scope of work on the CYDC project and

to have Dixie’s work deducted from the overall contract price Wind Clan negotiated with

Rolin are as set forth above and that oral contract was not modified at all until Wind

Clan and Rolin agreed at the end of July of 2017 that Wind Clan would take back over

the interior portions of the work and salvage whatever money that was left in the project.

(See T.T. 215-16, 279, 296 & 410). In other words, the oral agreement eliminated Article

10 and there were certainly no provisions regarding the recovery of attorneys’ fees.30

       The relationship between Rolin and Wind Clan under their express oral

agreements proceeded well from early May until early October of 2017, when the

relationship started to sour once again. Wind Clan continued even so to work on the

CYDC project throughout October and into the mid-November timeframe, but Wind Clan

did not return to the CYDC project following the architect’s walkthrough on November

20, 2017 to perform the owner/architect punch-list work (see, e.g., T.T. 133, 419, 446 &

843), a copy of which it received on November 28, 2017 (see Plaintiff’s Trial Exhibit

93)). The Court finds therefore that Wind Clan breached its May 8 or 9, 2017, oral

contract with Rolin (as modified, again orally, in late July of 2017) to complete all



       30
              The Court REJECTS any suggestion by Rolin that the original subcontract
between it and Wind Clan was ever reinstated; it was not.



                                             50
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 51 of 67                    PageID #: 1471



exterior and interior framing, including the owner/architect punch list, when it failed to

return to the CYDC jobsite and complete its punch list items. See Capmark Bank v.

RGR, LLC, 81 So.3d 1258, 1267 (Ala. 2011) (“In order to recover on a breach-of-

contract claim, a party must establish: (1) the existence of a valid contract binding the

parties; (2) the plaintiff’s performance under the contract; (3) the defendant’s

nonperformance; and (4) damages.”). For its part, Wind Clan does not dispute the

existence of a valid oral contract binding the parties31 and the Court does not find any

evidence that Rolin failed to perform under the oral contract.32 Wind Clan’s breach of

the oral contract requires the Court to consider damages Rolin could recover.

       In reaching a decision on damages, the Court first turns to the monies properly

offset against the original contract price of $2,098,277.00, excluding the $120,600.00

that Rolin improperly failed to pay Wind Clan for Wind Clan’s acceptable work

performed to the date of its termination on May 5, 2017. So, the Court begins with

$1,977,677.00 and immediately offsets the total amount of the first three deductive

change orders Wind Clan signed and approved for work Dixie performed through July 1,

2017. This amount totals $870,097.67 and reduces the “contract total” to $1,107,579.33.

And though Wind Clan thereafter did not approve any Rolin change orders—that is,

Change Orders 4-9—whether additive or deductive—the undersigned finds from a


       31
                The law in Alabama is clear that “[n]o contract, whether express or implied-in-
fact, is formed ‘without an offer, an acceptance, consideration, and mutual assent to terms
essential to the contract.’” Mantiply v. Mantiply, 951 So.2d 638, 656 (Ala. 2006), quoting Steiger
v. Huntsville City Bd. of Educ., 653 So.2d 975, 978 (Ala. 1995). Here, the Court finds that the
oral agreement(s) between Wind Clan and Rolin meet these requirements.
       32
                Instead, any failure to perform by Rolin relates to the written subcontract
agreement and Rolin’s failure to pay Wind Clan for acceptable work it performed as of the
termination for convenience of the written subcontract as a whole.



                                                51
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 52 of 67                 PageID #: 1472



preponderance of the evidence that part of the oral contract between Rolin and Wind

Clan on May 8-9, 2017 included the agreement that any work invoice Dixie produced

would generate a deductive change order to Wind Clan for that dollar amount. Change

Order 5 for $302,940.62 further reduces the “contract total” to $804,638.71. Because

Wind Clan presumably has no problem with Change Order 4, as it is an additive change

order in the amount of $2,500.00 (Plaintiff’s Trial Exhibit 10), the “contract total”

increases to $807,138.71. Change Orders 6 through 9 are all deductive change orders.

Rolin generated Change Order 6, in the amount of $5,000, on November 29, 2017, due

to Wind Clan’s failure to install Bird Spikes and Change Order 9, in the amount of

$2,119.00, on March 13, 2018, for work done to change “multipurpose room walls from

F6 to B2 wall types.” Wind Clan directed no specific objections to these two change

orders and the Court finds these change orders reasonable and specifically attributable

to Wind Clan’s scope of work under the oral contract(s); therefore, the amount of these

change orders are chargeable to Wind Clan and further reduce the “contract total” to

$800,019.71. Rolin generated Change Order 7, in the amount of $232,598.00, on

January 12, 2018, and it relates to the acoustical ceiling tiles and wall panels installed

by Dixie. The amount of this change order was part of the $2,098,277.00 subcontract

price between Rolin and Wind Clan and reflects the exact amount of the subcontract

between Wind Clan and Dixie for the performance of this work. Change Order 7 falls

within the scope of Rolin and Wind Clan’s oral agreement that any work performed by

Dixie would generate a deductive change order to Wind Clan for that dollar amount, and

thus Wind Clan has no credible argument that this amount should not be deducted from




                                              52
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 53 of 67                   PageID #: 1473



the already reduced contract total. Therefore, deducting the $232,598.00 further

reduces the “contract total” to $567,421.71.

       This leaves Rolin’s February 26, 2018 Change Order 8, in the amount of

$113,792.05 ($86,202.54 for work performed by Willard Rogers and $27,589.51 for

work performed by Rolin) for work performed to complete the punch list. (Compare T.T.

143 with Plaintiff’s trial Exhibit 105). Given, however, that Plaintiff’s claim for damages

sought in this lawsuit also seeks recovery of the same amount for the same work

performed by Willard Rogers ($86,202.54) and a different amount for the same work

performed by Rolin (that is, the lesser amount of $25,089.5133) (see Doc. 1), and

allowance of both Change Order 8 and the claim for monies in Plaintiff’s Exhibit 1 would

be a double recovery, the Court DISALLOWS any “offset” for Change Order 8 and will

consider the amounts in Plaintiff’s Trial Exhibit 1 for Rolin direct costs and Willard

Rogers costs related to punch list items.

       A total of $567,421.71 remains. However, this Court must subtract from this

amount Wind Clan’s owner-paid materials in the amount of $552,370.79, leaving a total

of $15,050.92.

       The Court must now turn to the damages Plaintiff otherwise seeks in this case,

as generally outlined in the attachment to Smith’s February 15, 2018 letter to Wind Clan

and as explained during trial (compare Plaintiff’s Trial Exhibit 1 with T.T. 506-07 & 537-

53), as follows: (1) direct costs to Rolin—fuel, materials and tools purchased by Rolin

for Wind Clan to keep the subcontractor going forward on the CYDC project and to pay



       33
               Based on the testimony at trial, this lesser amount increased such that Rolin is
seeking direct costs to complete punch lists in the total of $39,453.00. (See T.T. 538-40).



                                               53
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 54 of 67                 PageID #: 1474



subcontractors to complete Wind Clan’s punch lists—totaling $39,453.00; (2)

$86,202.54 paid by Rolin to Willard Rogers to correct Wind Clan’s drywall work (to get it

to level 4) and, once corrected, to repaint the drywall work; (3) $76,439.00 paid to

Bagby & Russell for delays and purported overtime it paid to its employees to make up

for the delays in the schedule caused by Wind Clan, as well as an additional $25,600.00

Rolin paid to Bagby & Russell for damaged work, where Wind Clan ripped out Bagby’s

work in order to make corrections to Wind Clan work thereby requiring B&R to come

back and replace its previous work; and (4) Rolin delay cost, which it calculated as four

months of general conditions totaling $223,616.25.

       As for direct costs, there were various invoices admitted at trial (compare

Plaintiff’s Trial Exhibit 123 with T.T. 538-39) upon which Rolin relies to establish its

entitlement to a total of $39,453.00 (see Plaintiff’s Trial Exhibit 123, at 2-43). And while

this Court believes Rolin is entitled to reimbursement for the monies it expended on fuel,

tools and items it purchased for Wind Clan during the course of the CYDC construction

project and for certain out-of-pocket expenses it incurred in completing punch list items

and correcting Wind Clan’s work (see T.T. 538) it is unclear, based on the evidence

supplied at trial, whether any portion of the $39,453.00 Rolin seeks in direct costs are

connected to those costs Rolin agreed to “eat” during the November 14, 2017

contractor/subcontractor meeting, those costs being: (1) costs associated with creating

a Level 5 finish at the building’s front entry and associated corridor/hall (that is, the

atrium area); (2) costs associated with rework required for the round lights; and (3)

costs associated with finishing work around the speakers. Therefore, this Court

AWARDS Rolin direct costs totaling $39,453.00 but at the same time specifically




                                              54
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 55 of 67                 PageID #: 1475



ORDERS that if this total includes any of the three categories of costs listed above that

Rolin agreed to eat, the total award for direct costs to Rolin will be that lesser amount to

which counsel for the parties can agree.

       Wind Clan does not dispute that Rolin paid $86,202.54 to Willard Rogers to

correct Wind Clan’s drywall work (to get it to level 4) and, once corrected, to repaint the

drywall work; instead, the Defendant stakes the position that these costs are not its

responsibility because the painter proceeded with the painting and thereby accepted the

surface and conditions of the drywall. The Court, however, disagrees with Wind Clan in

this regard and, in so doing, specifically relies on the trial testimony of the architect

Dieter Borrell that Wind Clan was responsible in the first instance to ensure that the

drywall was at a level four finish, and on the trial testimony of Seth Smith that while the

specifications prepared by the architect did say application of coating by the painter

indicates acceptance of surface and conditions, those specifications also instruct the

painter simply to verify that the finishing compound is sanded smooth and not justify

whether it is a level three or four finish. Accordingly, this Court finds that Wind Clan’s

failure to ensure a level four finish and refusal to perform punch list items required Rolin

to hire Willard Rogers to correct Wind Clan’s drywall work in order to get the drywall to a

level four finish and then repaint the drywall; therefore, Wind Clan is ORDERED to pay

Rolin damages totaling $86,202.54 for completion of this work.

       The final elements of damages Rolin seeks are its delay costs, which it

calculated as four months of general conditions totaling $223,616.25, as well as the

$76,439.00 Plaintiff paid to Bagby & Russell for delays, and purported overtime it paid

to its employees to make up for the delays in the schedule caused by Wind Clan, as




                                              55
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 56 of 67                    PageID #: 1476



well as an additional $25,600.00 Rolin paid to Bagby & Russell for damaged work,

where Wind Clan ripped out their work in order to make corrections to Wind Clan work

and thereby required Bagby & Russell to come back and replace its previous work. And

while this Court will ORDER Wind Clan to pay to Rolin the $25,600.00, the Court

specifically DECLINES, for the reasons set out below, to order Wind Clan to pay to

Rolin the purported delay costs it incurred or the purported delay and concomitant

overtime costs incurred by Bagby & Russell.

       The Court finds that Rolin’s conclusion and calculation that Wind Clan caused a

four-month delay in the project is baseless and unreliable. To arrive at four-months,

Smith simply took the April 5, 2017 iteration of the schedule,34 which set out a

substantial completion date of August 30, 2017, then allowed Wind Clan two months—

to the end of October—to reach final completion, and finally charged Wind Clan as

delay November 1, 2017 through February 26, 2018 (a period of almost four months),

the date Rolin demobilized from the site. This rigid approach, however, fails as a

method to calculate delay attributable to any of nearly 30 subcontractors on the CYDC

construction project. The Court heard several times during the trial that no construction

project finishes on time, certainly not a project of the complexity of the instant one. The

Court also heard that a construction schedule is a living and breathing document

subject to change, such that the most accurate representation of what is going on in the




       34
                Smith testified that he took this schedule because this is the schedule that Wind
Clan bought into. This statement is actually much too generous and favorable to Rolin as the
evidence at trial reflects confusion in this regard, with Wind Clan believing that Rolin, through
Smith, had agreed to Wind Clan’s suggested changes to the schedule, which would have
placed E before A&B, and the like.



                                                56
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 57 of 67                     PageID #: 1477



field are the daily logs and other day to day records.35 One of the crucial things that

Smith’s approach fails to take into account is the fact that from May 8 or 9, 2017 through

to early October of 2017, Rolin made no official complaint about Wind Clan delaying the

project (see Plaintiff’s Trial Exhibit 76 (only showing the generation of very brief emails

in early July the subject of which was the need for Wind Clan to remove materials—

excess metal studs—from the site, with only one of those emails directed to the removal

of materials also referencing flashing missing and waterproofing not complete and the

need for a Hardie schedule from Wind Clan)) and certainly gave no indication that Wind

Clan was solely at fault for the failure to meet the substantial completion date of August

30, 2017 set forth in the April 5, 2017 schedule. Rather, the evidence is to the contrary

and establishes that the April 5, 2017 schedule had been extended to a late-October

substantial completion date. (See Plaintiff’s Exhibit 81 (“Please respond in writing,

confirming Wind Clan will finish the project based on the current schedule and work

through the weekends as required. The project is 25 days from completion, and

since returning to finish the project, Wind Clan [h]as performed very well.”)). In

addition, Smith’s approach fails to account for Change Order 2 between Rolin and the

Owner, which increased the contract time by 112 days, such that the date of Substantial

Completion became December 16, 2017. (Plaintiff’s Trial Exhibit 121; see also id.

(“Time extensions due to weather delays (+67) and due to added scopes of work

affecting the job schedule (+45) for the period from October 2016 through November




       35
              It is no surprise, then, that Defendant’s expert, John Buziak, testified that he did
not hear in Smith’s testimony any supportable calculation to attribute a four-month delay in the
CYDC project to Wind Clan. (See T.T. 641-42).



                                                57
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 58 of 67                     PageID #: 1478



2017.”)).36 As well, Stephanie Rolin’s trial testimony that the Architect’s written

specifications on the CYDC project defined substantial completion as what is normally

regarded in the industry as final completion (T.T. 564-66), if taken as true, would mean

that final completion was effectively “accomplished” on December 29, 2017, the date

Rolin obtained the certificate of substantial completion. The Court credits and agrees

with Kelli Williams’ testimony that all delay after November 20, 2017 would be

concurrent delay.

       In light of the foregoing, and even ignoring the testimony of Wind Clan’s expert

that Wind Clan’s work was not on the critical path,37 the Court cannot find that a four-

month delay in the project is attributable to Wind Clan; therefore, this Court DECLINES

to ORDER that Wind Clan pay to Rolin its purported delay costs totaling $223,616.25 or

that Wind Clan reimburse the purported delay and concomitant overtime costs incurred

by Bagby & Russell ($76,439.00) and paid by Rolin to Bagby and Russell.

       1.      Total Damages Due and Owing Rolin from Wind Clan. In light of the

foregoing discussion, the Court ORDERS Wind Clan to pay to Rolin as damages for its

breach of the May 8 or 9, 2017 oral contract between the two parties, the following: (a)

direct costs totaling $39,453.00, less any monies in this total attributable to work that

Rolin specifically agreed to “eat” during the November 14, 2017 subcontractor meeting,


       36
                These 112 days are telling but do not reflect the full scope of delays in the
project, particularly given the evidence of record from the November 14, 2017 meeting between
Rolin and all of its subcontractors that the electrician had been waiting for three months for the
architect/owner to get back with him regarding a change order he had submitted.
       37
              The Court does not agree with Mr. Buziak’s testimony that the exterior framing
was never on the critical path, for the reasons previously identified, but Rolin did not prove by a
preponderance of the evidence that a four-month delay in the project is attributable to Wind
Clan.



                                                58
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 59 of 67                 PageID #: 1479



as set forth above; (b) the $86,202.54 Rolin paid to Willard Rogers to correct Wind

Clan’s drywall work (to get it to level 4) and, once corrected, to repaint the drywall work;

and (c) the $25,600.00 Rolin paid to Bagby & Russell for replacing its (B&R’s) previous

work that Wind Clan ripped out to make corrections to Wind Clan work. These are the

only damages due and owing Rolin from Wind Clan based upon Wind Clan’s breach of

the oral contract it had with Rolin following the May 5, 2017 termination for convenience

of the whole of the February 13, 2017 written subcontract executed by the parties. The

Court finds that nothing that occurred between the parties after they entered into their

oral contract on May 8/9, 2017 (and, as modified in late July of 2017) in any manner

reinstated any of the provisions of the written subcontract and, as a result, this Court

will not entertain any motion by Plaintiff that it be awarded attorneys’ fees in

accordance with the terms of the written subcontract.38

       D.     Wind Clan’s Counterclaim Counts Asserted Against Rolin. Wind

Clan’s counterclaim against Rolin and its surety Hartford Fire Insurance Company, sets

out the following six counts: (1) Rolin’s failure to make timely payments to Wind Clan

under Alabama’s Prompt Pay Act, Ala.Code § 8-29-1, et seq.; (2) breach of the

subcontract by Rolin for failing to pay Wind Clan for work and materials provided on the

project by Wind Clan in accordance with the terms of that subcontract; (3) Rolin owes

Wind Clan for work and labor done for Rolin by Wind Clan at Rolin’s request; (4)

conversion by Rolin of Wind Clan’s tools and equipment; (5) a request for entry of

declaratory judgment, asking that an order for accounting be issued to declare the rights



       38
               Rolin had not engaged attorneys and, therefore, had not incurred any attorneys’
fees at the time it terminated Wind Clan on May 5, 2017.



                                              59
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 60 of 67                 PageID #: 1480



of the parties in a determination of the amount of money owed by Rolin to Wind Clan;

and (6) a claim against Rolin for unjust enrichment. At the conclusion of the evidence in

this case, as memorialized by previous Order (Doc. 68) and separate Judgment (Doc.

69), the Court granted Rolin’s Rule 52(c) motion for judgment on partial findings as to

Wind Clan’s conversion count (Doc. 68, at 2) and entered judgment in favor of Rolin and

against Wind Clan on Wind Clan’s conversion counterclaim (Doc. 69). Accordingly, the

Court gives no further consideration to Wind Clan’s conversion claim and turns to the

remaining five counts of the Defendant’s counterclaim.

       1.     Prompt Pay Act Claim. Wind Clan’s claim under Alabama’s Prompt Pay

Act relates to the three pay applications it submitted to Rolin—on February 8, 2017

($85,500.00), March 27, 2017 ($65,700.00), and April 30, 2017 ($149,400.00)—which

Rolin, in turn, submitted to the Owner. Rolin received payment from the Owner on those

pay applications but paid nothing to Wind Clan. (See Doc. 59, at 5).

       The Alabama Prompt Pay Act enables a “contractor, subcontractor, or sub-

subcontractor [to] file a civil action solely against the party contractually obligated for the

payment of the amount claimed to recover the amount due[.]” Ala.Code § 8-29-6. Under

the Act, Wind Clan constitutes a “subcontractor,” see Ala.Code § 8-29-1(6) (defining

subcontractor), because it furnished labor to Rolin and performed labor in connection

with a contract to improve, see Ala.Code § 8-29-1(2) & (3) (defining “improve” and

“improvement”), real property, see Ala.Code § 8-29-1 (defining real property) in

connection with the building of the Child and Youth Development Center on tribal lands

of the Poarch Band of Creek Indians and Rolin clearly constitutes a contractor under the

Act, see Ala.Code § 8-29-1(1) (defining contractor), because it was awarded a contract




                                              60
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 61 of 67                  PageID #: 1481



by the Poarch Band of Creek Indians (the Owner) to construct the CYDC, see Ala.Code

§ 8-29-1(4) (defining owner).

       Alabama’s Prompt Pay Act provides that performance by a subcontractor in

accordance with the provisions of its contract entitles it “to payment from the party with

whom [it] contract[s].” Ala.Code § 8-29-2. The Act also provides that a paying party may

withhold payment on certain enumerated grounds (if there is a bona fide dispute),

including unsatisfactory job progress and defective construction not remedied. See

Ala.Code § 8-29-4(a)(1) & (2). The Act requires that any contractor or subcontractor

who disputes the payment it owes to provide written notification within five days of the

“disputed request for payment or notice of disputed request for payment.” Ala.Code § 8-

29-4(b).

       Rolin concedes that it received payment from the Owner but did not pay Wind

Clan’s three pay applications. Nevertheless, Rolin denies that it owes Wind Clan the

disputed total of the pay applications (or any portion thereof) because of the defective

quality of Wind Clan’s construction and the otherwise unsatisfactory job progress.39

While no evidence exists to indicate Rolin provided any written notice of dispute to Wind

Clan within the timeframe allotted under the Prompt Pay Act, the Plaintiff has provided a

plethora of evidence of a lack of performance by Wind Clan in accordance with the

provisions of its subcontract (that is, defective construction and unsatisfactory job

progress). Therefore, although this Court finds that Rolin technically violated the Prompt

Pay Act by failing to give Wind Clan the required written notice of its intention to


       39
                The Court REJECTS any continued argument by Rolin that Alabama’s Prompt
Pay Act does not apply to the CYDC project and the parties’ contract for the reasons previously
articulated. (See Doc. 53; compare id. with Doc. 52).



                                              61
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 62 of 67                    PageID #: 1482



withhold payment, it must DENY Wind Clan’s claim under the Act because Wind Clan’s

performance was simply not in accordance with the provisions of its subcontract with

Rolin. See Otis Elevator Co. v. W.G. Yates & Sons Constr. Co., 2016 WL 826731, *6

(N.D. Ala. Mar. 3, 2016) (citing § 8-29-2 and finding that even in those instances where

a contractor fails to give the required written notice of its intention to withhold payment

and thereby violates the Act, a subcontractor’s claim under the Act can still be denied

where its performance was not in accordance with the provisions of its contract with the

contractor).40

       2.        Breach of Subcontract. Given the termination for convenience finding,

and given that Wind Clan did comply with the implicit contract requirement that it submit

pay applications to Rolin for work performed, Rolin was required to compensate Wind

Clan for any “acceptable Work performed to the date of termination,” provided Rolin

received payment for Wind Clan’s work from the Owner. Here, of course, the Owner

paid Rolin for Wind Clan’s work performed to the date of termination, as reflected in

Wind Clan’s first three pay applications to Rolin totaling $300,600.00, and ultimately

Rolin did accept some work attributable to Wind Clan but only after that work was

corrected by Dixie. Based on the evidence offered at trial, the Court has determined that

the value of Wind Clan’s acceptable work to the date of termination, when offset for the

rework of Dixie, totals $120,600. This Court now determines that Rolin breached the

express terms of the Subcontract it had with Wind Clan by not paying to Wind Clan the


       40
                This Court does not find this Prompt Pay Act determination to be at odds with its
earlier determination regarding the value of Wind Clan’s work ultimately “accepted” by Rolin.
The earlier determination rests on Rolin’s improper termination of Wind Clan for default under
Article Ten of the written subcontract and, instead, the conclusion that the termination was one
of convenience.



                                               62
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 63 of 67             PageID #: 1483



value of Wind Clan’s acceptable work (that is, $120,600). However, even assuming that

this Court has improperly determined that Rolin breached the subcontract in this regard,

it would still determine that Wind Clan would be entitled to be compensated by Rolin in

the amount of $120,600.00 because Rolin’s May 5, 2017 termination of Wind Clan was

a termination for convenience of the whole of the contract, requiring Rolin to

compensate Wind Clan for the “acceptable Work performed” to the date of termination.

      3.     Claim for Work and Labor Done. “Under Alabama law, a claim for work

and labor done sounds in quantum meruit, a quasi-contract cause of action. In order to

succeed on a claim based on a theory of quantum meruit, the plaintiff must show that it

had a reasonable expectation of compensation for its services.” Bates v. MPW Industrial

Service, Inc., 2008 WL 11380187, *2 (N.D. Ala. Oct. 20, 2008), citing Utah Foam

Prods., Inc. v. Polytec, Inc., 584 So.2d 1345, 1350 (Ala. 1991); see Hendrix, Mohr &

Yardley, Inc. v. City of Daphne, 359 So.2d 792, 796 (Ala. 1978) (recognizing that a work

and labor done claim is a quasi-contractual theory of recovery). Alabama law is also

clear that “[w]hen an express contract exists, an argument based on a quantum meruit

recovery in regard to an implied contract fails.” Brannan & Guy, P.C. v. City of

Montgomery, 828 So.2d 914, 921 (Ala. 2002). In other words, “[t]he existence of an

express contract on a given subject generally excludes an implied agreement on the

same subject.” Mantiply v. Mantiply, supra, 951 So.2d at 656 (citation omitted).

      Here, there are two express agreements reached between the parties, the written

subcontract agreement (Plaintiff’s Exhibit 32) and, upon the May 5, 2017 termination of

the agreement, the May 8-9, 2017 oral agreement reached by the parties (the scope of

which was later modified by further oral agreement at the end of July). Because of the




                                            63
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 64 of 67               PageID #: 1484



existence of these express agreements covering the parties’ dealings, there is “no need

to imply an agreement between them to ward off inequitable results.” White v. Microsoft

Corp., 454 F.Supp.2d 1118, 1133 (S.D. Ala. 2006). As a result, therefore, where, as

here, Wind Clan has brought claims sounding in both express contract and quasi-

contract as to the same subject matter, “Alabama courts have deemed the quasi-

contract claim not to be cognizable.” Id.; see also Gunter v. Chase Bank USA, N.A., 731

F.Supp.2d 1238, 1248 (S.D. Ala. 2010) (“Plaintiffs cannot proceed under the dual

theories of 1) a breach o[f] an oral or a written contract and 2) breach of an implied

contract.”); Mantiply, supra, 951 So.2d at 656. Accordingly, Wind Clan’s claim for work

and labor done is not cognizable in this action.

       4.     Unjust Enrichment. “To succeed on a claim of unjust enrichment, the

plaintiff must show that the defendant holds money which, in equity and good

conscience, belongs to the plaintiff or holds money which was improperly paid to

defendant because of mistake or fraud.” Flying J. Fish Farm v. Peoples Bank of

Greensboro, 12 So.3d 1185, 1193 (Ala. 2008) (internal quotation marks, emphasis, and

citations omitted); see also id. (“The doctrine of unjust enrichment is an old equitable

remedy permitting the court in equity and good conscience to disallow one to be unjustly

enriched at the expense of another.”). More to the point, “[t]o prevail on a claim of unjust

enrichment under Alabama law, a plaintiff must show that: (1) the defendant knowingly

accepted and retained a benefit, (2) provided by another, (3) who has a reasonable

expectation of compensation.” Matador Holdings, Inc. v. HoPo Realty Investments,

L.L.C., 77 So.3d 139, 145 (Ala. 2011) (internal quotation marks and citations omitted).




                                            64
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 65 of 67              PageID #: 1485



       Because unjust enrichment is an equitable remedy, it “issues only where there is

no adequate remedy at law.” Univalor Trust, SA v. Columbia Petroleum, LLC, 315

F.R.D. 374, 382 (S.D. Ala. 2016); Blackmon v. Renasant Bank, 232 So.3d 224, 229 n.4

(Ala. 2017) (quoting Univalor); see also Northern Assurance Co. of America v. Bayside

Marine Constr., Inc., 2009 WL 151023, *4 (S.D. Ala. Jan. 21, 2009) (“Alabama law

makes clear that unjust enrichment is an equitable remedy only to be invoked where

there is no available remedy at law.”). Stated somewhat differently, breach of contract

and unjust enrichment are mutually exclusive when both claims are based on the same

facts and contract. Blackmon, supra, 232 So.3d at 229 n.4.; see also Sellew v. Terminix

International Co., LP, 2020 WL 1083148, *13 (N.D. Ala. Mar. 6, 2020) (“The Alabama

Supreme Court has recognized that an unjust enrichment claim and a breach of

contract claim are mutually exclusive, if both are based on the same facts and the same

contract.”). Thus, a plaintiff may not recover under an equitable claim for unjust

enrichment where there is an explicit contract which has been performed. See

Blackmon, supra, 232 So.3d at 229 n.4.; see also Whatley v. Ohio Nat’l Life Ins. Co.,

2019 WL 6173500, *8 (M.D. Ala. Nov. 19, 2019) (“Typically, ‘unjust enrichment claims

may be pled in the alternative to a breach of contract claim when the existence of a

contract is in dispute.’ However, ‘a plaintiff may not recover under a theory of unjust

enrichment when an express contract covers the same subject.’”).

       Here, Wind Clan’s unjust enrichment claim is based on the same set of facts and

covers the same subject as its breach of subcontract claim (compare, e.g., Doc. 59, at 6

with id. at 7-8); therefore, Wind Clan has no cognizable cause of action for unjust

enrichment because of the express contract between the parties. See Wells Fargo




                                            65
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 66 of 67                  PageID #: 1486



Bank, N.A. v. Trotman, 940 F.Supp.2d 1359, 1369 (M.D. Ala. 2013).41 Besides, even if

an unjust enrichment claim is cognizable, the Court finds that Wind Clan has failed to

produce sufficient evidence to rise to the level of unjust enrichment.42

       5.      Wind Clan’s Claim Against Hartford on the Payment Bond. With

respect to this claim, and because this Court is ORDERING Rolin to pay to Wind Clan

damages totaling $135,650.92, Hartford is undoubtedly responsible for this amount

under its payment bond with Rolin. However, with respect to the actual amount

contained in the affidavit attached to the bond claim submitted to Hartford by Wind Clan,

the Court agrees with Rolin that Wind Clan failed to establish that the surety improperly

rejected Wind Clan’s bond claim. Indeed, based on the evidence presented at trial it is

clear that the affidavit in support of the bond claim contained an incorrect contract price,

a price well in excess of the agreed contract price; therefore, Rolin’s surety properly

denied Wind Clan’s bond claim—in the amount of $2,527,161.51—on March 14, 2018.

Now, however, Rolin and Hartford can mutually decide who should pay Wind Clan the

$135,650.92.

                                       CONCLUSION

       For the reasons set forth above, the Court ORDERS Wind Clan pay to Rolin, as

damages for its breach of the May 8 or 9, 2017 oral contract between the two parties,


       41
               And even assuming Wind Clan’s unjust enrichment claim extends “beyond” the
three pay applications, for the same reasons as stated earlier regarding Wind Clan’s work and
labor done claim, the unjust enrichment claim is not cognizable because of the express oral
contract between the parties.
       42
              Wind Clan’s request for entry of a declaratory judgment, asking that an order for
accounting be issued to declare the rights of the parties in a determination of the amount of
money owed by Rolin to Wind Clan, is DENIED. As set forth above, the Court has determined
the amount of money Rolin owes to Wind Clan to be $135,650.92.



                                               66
Case 1:18-cv-00032-MU Document 76 Filed 04/24/20 Page 67 of 67               PageID #: 1487



the following: (1) direct costs totaling $39,453.00, less any monies in this total

attributable to work that Rolin specifically agreed to “eat” during the November 14, 2017

subcontractor meeting, as set forth above; (2) the $86,202.54 Rolin paid to Willard

Rogers to correct Wind Clan’s drywall work (to get it to level 4) and, once corrected, to

repaint the drywall work; and (3) the $25,600.00 Rolin paid to Bagby & Russell for

replacing its (B&R’s) previous work that Wind Clan ripped out to make corrections to

Wind Clan work.

       Rolin is conversely ORDERED to pay to Wind Clan $120,600.00 under the

written subcontract for the reasons previously articulated, as well as the $15,050.92

remaining out of the contract price after making all proper deductions. The parties can,

of course, agree to offset the $15,050.92 against any damages due and owing Rolin.

Judgment will be entered separately and will be immediately appealable as this Court

will entertain no motions for reimbursement of attorneys’ fees and costs.

       DONE and ORDERED this 24tht day of April, 2020.

                                           s/P. Bradley Murray
                                          UNITED STATES MAGISTRATE JUDGE




                                             67
